Exhibit 10.5











SHARE PURCHASE AGREEMENT

by and among
FILLMORE RYPS HOLDINGS, LLC,
a Delaware limited liability company,


as Seller
and
CHSP MIAMI BEACH HOLDINGS LLC,
a Delaware limited liability company,


as Buyer
Dated as of February 16, 2015




--------------------------------------------------------------------------------



 
TABLE OF CONTENTS

    



 
 
 
 
Page
 
 
 
 
 
ARTICLE I
DEFINITIONS
1


 
 
 
 
 
 
Section
1.1
Defined Terms
1


 
 
 
 
 
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE AND CLOSING
12


 
 
 
 
 
 
Section
2.1
Sales of Transferred Shares
12


 
Section
2.2
Purchase Price
12


 
Section
2.3
Deposit
13


 
Section
2.4
Redemption Amount
13


 
Section
2.5
The Closing
14


 
Section
2.6
Due Diligence Period
14


 
 
 
 
 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
15


 
 
 
 
 
 
Section
3.1
General Seller Representations and Warranties
15


 
Section
3.2
Representations and Warranties of Seller as to the Companies
21


 
Section
3.3
Disclaimer; No Other Warranties
26


 
Section
3.4
Covenants of Seller Prior to Closing
28


 
Section
3.5
Further Assurances
31


 
Section
3.6
Management Agreement
31


 
Section
3.7
Amendment to Schedules
31


 
 
 
 
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
31


 
 
 
 
 
 
Section
4.1
Representations and Warranties of Buyer
31


 
Section
4.2
Further Assurances
33


 
Section
4.3
Bookings
34


 
Section
4.4
Records Retention and Tax Cooperation
34


 
Section
4.5
Officer and Director Indemnification and Insurnace
34


 
 
 
 
 
ARTICLE V
CERTAIN COVENANTS OF BUYER AND SELLER
34


 
 
 
 
 
 
Section
5.1
Liquor Licenses
34


 
Section
5.2
Employee Matters
35


 
Section
5.3
Directors' and Officers' Release; Indemnification
38


 
Section
5.4
Guest Data and Excluded Intellectual Property
38




 
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
 
Page


 
 
 
 
 
 
Section
5.5
Limited License to KSL Capital to Use Owned Intellectual Property
39


 
Section
5.6
Buyer Covenant to Maintain REIT Status
39


 
Section
5.7
Seller Retained Liability
39


 
Section
5.8
New Management Agreement
40


 
 
 
 
 
ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING
40


 
 
 
 
 
 
Section
6.1
Conditions Precedent to Seller's Obligations
40


 
Section
6.2
Conditions to Buyer 's Obligations
40


 
Section
6.3
Waiver of Conditions Precedent
41


 
 
 
 
 
ARTICLE VII
CLOSING DELIVERIES
41


 
 
 
 
 
 
Section
7.1
Buyer Closing Deliveries
41


 
Section
7.2
Seller Closing Deliveries
42


 
Section
7.3
Removal of Excluded Assets
43


 
 
 
 
 
ARTICLE VIII
INSPECTION
43


 
 
 
 
 
 
Section
8.1
Right of Inspection
43


 
Section
8.2
Indemnification; Restoration
44


 
 
 
 
 
ARTICLE IX
TITLE
44


 
 
 
 
 
 
Section
9.1
Title
44


 
Section
9.2
Survey
44


 
Section
9.3
Delivery of Title
44


 
Section
9.4
Cooperation
45


 
 
 
 
 
ARTICLE X
TRANSACTION COSTS; RISK OF LOSS
45


 
 
 
 
 
 
Section
10.1
Transfer Taxes and Transaction Expenses
45


 
Section
10.2
Risk of Loss
45


 
 
 
 
 
ARTICLE XI
ADJUSTMENTS
46


 
 
 
 
 
 
Section
11.1
Adjustments and Prorations
46


 
Section
11.2
Calculation of Adjustments
49


 
Section
11.3
Guest Property
49


 
 
 
 
 
ARTICLE XII
INDEMNIFICATION
50


 
 
 
 
 
 
Section
12.1
Indemnification by Seller
50




 
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
 
Page


 
 
 
 
 
 
Section
12.2
Indemnification by Buyer
50


 
Section
12.3
Limitations of Indemnity
50


 
Section
12.4
Indemnification Procedures - Third Party Claims
52


 
Section
12.5
Indemnification Procedures - Other Claims, Indemnification Generally
53


 
Section
12.6
Assignment of Claims
54


 
Section
12.7
Indemnification as Sole Remedy
54


 
Section
12.8
Purchase Price Adjustment
55


 
 
 
 
 
ARTICLE XIII
TERMINATION
55


 
 
 
 
 
 
Section
13.1
Termination
55


 
Section
13.2
Payment of Deposit
56


 
 
 
 
 
ARTICLE XIX
TAX MATTERS
58


 
 
 
 
 
 
Section
14.1
Indemnification Obligations with Respect to Income Taxes
58


 
Section
14.2
Indemnification Obligations with Respect to Taxes (other than Income Taxes)
58


 
Section
14.3
Tax Returns and Payment Responsibility
59


 
Section
14.4
Contest Provisions
60


 
Section
14.5
Assistance and Cooperation
61


 
Section
14.6
Retention of Records
61


 
 
 
 
 
ARTICLE XV
MISCELLANEOUS
61


 
 
 
 
 
 
Section
15.1
No Solicitation
61


 
Section
15.2
Brokers
62


 
Section
15.3
Confidentiality; Publicity; IRS Reporting Requirements
62


 
Section
15.4
Escrow Provisions
63


 
Section
15.5
Successors and Assigns; No Third-Party Beneficiaries
64


 
Section
15.6
Assignment
64


 
Section
15.7
Further Assurances
64


 
Section
15.8
Notices
65


 
Section
15.9
Entire Agreement
66


 
Section
15.10
Amendments
66


 
Section
15.11
No Waiver
66




 
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
 
Page


 
 
 
 
 
 
Section
15.12
Governing Law; Venue
66


 
Section
15.13
Severability
66


 
Section
15.14
Section Headings
66


 
Section
15.15
Counterparts
67


 
Section
15.16
Construction
67


 
Section
15.17
Title Liability
67


 
Section
15.18
Release
67


 
Section
15.19
Waivers; Terminations
67


 
Section
15.20
Time of the Essence
68








 
 
 




--------------------------------------------------------------------------------




Exhibits


Exhibit A        Resort Ownership Structure
Exhibit B        Transferred Shares
Exhibit C        Resort Property
Exhibit D        Form of Holdback Escrow Agreement




Schedules


Schedule 1.1(a)    Encumbrances
Schedule 1.1(b)    Excluded Assets
Schedule 1.1(c)    Excluded Contracts
Schedule 1.1(d)    Existing Financings
Schedule 1.1(e)    Licenses and Permits
Schedule 1.1(f)    Preferred Shares
Schedule 1.1(g)    Seller's Knowledge
Schedule 3.1(c)(i)    Conflicts or Violations
Schedule 3.1(c)(iii)    Governmental Consents
Schedule 3.1(d)(i)(C)    Taxes
Schedule 3.1(d)(i)(D)    Tax Returns
Schedule 3.1(e)(i)(H)    Audits
Schedule 3.1(f)    Capitalization
Schedule 3.2(a)    Material Operating Agreements
Schedule 3.2(b)(ii)    Labor Matters
Schedule 3.2(b)(iii)    Union Activities
Schedule 3.2(c)    Tenant Leases
Schedule 3.2(d)    Equipment Leases
Schedule 3.2(e)    Litigation
Schedule 3.2(f)    Liabilities
Schedule 3.2(g)    Environmental Reports
Schedule 3.2(h)    Owned Intellectual Property
Schedule 3.2(k)    Governmental Regulations
Schedule 3.2(p)    License and Permits
Schedule 3.2(r)    Tax Audits
Schedule 5.1(a)(i)    Liquor Licenses
Schedule 6.2(f)    Required Actions and Consents
Schedule 15.2        Brokers










--------------------------------------------------------------------------------




SHARE PURCHASE AGREEMENT
SHARE PURCHASE AGREEMENT (this "Agreement"), dated as of February 16, 2015 (the
"Effective Date"), by and among: (i) FILLMORE RYPS HOLDINGS, LLC, a Delaware
limited liability company ("Seller"), and (ii) CHSP MIAMI BEACH HOLDINGS LLC, a
Delaware limited liability company ("Buyer").
RECITALS
A.     Seller indirectly owns the resort commonly described as the James Royal
Palm Hotel, located at 1545 Collins Avenue, Miami Beach, Florida (the "Resort")
through the ownership structure attached hereto as Exhibit A.
B.    Seller owns 100% of the issued and outstanding common shares of beneficial
interest (the "Transferred Shares") of the Trust (as defined herein) as set
forth on Exhibit B hereto; and the Trust owns (i) 100% of the membership
interests of RP Hotel Holdings, LLC, a Delaware limited liability company, and
(ii) 100% of the issued and outstanding capital stock of RP Hotel Operating Co.,
Inc., a Delaware corporation.
C.     Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
all of the Transferred Shares upon the terms and subject to the conditions set
forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Defined Terms. The capitalized terms used herein will have the
following meanings.
"Account Cash" means the balances of all cash held by the Companies for the
benefit of the Companies or the Property and deposited, held or contained in any
account, bank or vault, including Cash On Hand, but excluding any and all
deposits and reserves with the Manager.
"Accounts Payable" means the Companies' ordinary course trade payables
determined in accordance with GAAP, consistently applied, including, without
limitation, payment obligations for Inventories delivered before or after
Closing, which payment obligations shall be subject to Section 11.1(e).
"Accounts Receivable" means all amounts which the Companies are entitled to
receive from the ownership and operation of the Resort (including, without
limitation, amounts due to any Company under any Tenant Lease or any Operating
Agreement) through but not including the Closing Date but are not paid as of the
Closing, including, without limitation, charges for the use



--------------------------------------------------------------------------------




or occupancy of any guest, conference, meeting or banquet rooms or other
facilities at the Resort, or any other goods or services provided by or on
behalf of the Companies at the Resort.
"Accrued Vacation Pay" means the monetary value of any vacation days, sick-leave
or other paid time-off earned and accrued by the Employees as of the time in
question (computed by reference to, as applicable, the rate of the salaries and
wages earned by such Employees as of the Closing Date), under Manager Employer's
employment policies that would be required to be paid out to upon a termination
of such Employee.
"Affiliate" means with respect to a specific entity, any natural person or any
firm, corporation, partnership, association, trust or other entity which,
directly or indirectly, controls or is under common control with the subject
entity, and with respect to any specific entity or person, any firm,
corporation, partnership, association, trust or other entity which is controlled
by the subject entity or person. For purposes hereof, the term "control" or
"controlled by" shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any such
entity or the power to veto major policy decisions of any such entity, whether
through the ownership of voting securities, by contract, or otherwise.
"Affiliate Buyer" shall have the meaning assigned thereto in Section 15.6.
"Agreement" shall have the meaning assigned thereto in the Preamble hereof,
together with the exhibits and schedules attached hereto, as the same may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.
"Alcoholic Beverages" shall mean all open and unopened liquor and other
alcoholic beverages whether in use or held in reserve storage for future use in
connection with operation of the Resort.
"Anti-Money Laundering and Anti-Terrorism Laws" shall have the meaning assigned
thereto in Section 3.1(h)(i).
"Baggage Inventory List" shall have the meaning assigned thereto in Section
11.3(b).
"Bookings" means all bookings and reservations for guest, conference, meeting
and banquet rooms or other facilities at the Resort for dates from and after the
Closing Date.
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in Miami, Florida.
"Buyer" shall have the meaning assigned thereto in the Preamble to this
Agreement.
"Buyer Indemnified Party" shall have the meaning assigned thereto in Section
12.1.
"Buyer’s Representative" shall have the meaning assigned thereto in Section 2.6.



--------------------------------------------------------------------------------




"Cash On Hand" means any and all till money and house banks, and all checks,
travelers' checks, and bank drafts paid by guests of the Resort and located at
the Property, specifically excluding, however, all Account Cash.
"Closing" shall have the meaning assigned thereto in Section 2.5(a).
"Closing Agreement" means a written and legally binding agreement with a Taxing
Authority relating to Taxes.
"Closing Date" shall have the meaning assigned thereto in Section 2.5(a).
"Closing Documents" shall mean any certificate, assignment, instrument or other
document required to be delivered by any party pursuant to this Agreement.
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and any state statute of similar intent, and any
successor statutes. Any reference herein to a particular provision of COBRA
shall mean, where appropriate, the corresponding provision in any successor
statute.
"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code shall mean, where appropriate, the corresponding provision in any successor
statute.
"Companies" means those direct and indirect subsidiaries of Seller set forth on
Exhibit A hereto.
"Competing Transaction" means any merger, consolidation, business combination or
recapitalization involving Seller or its respective subsidiaries, or any
acquisition or purchase of all or a significant portion of the Companies assets,
taken as a whole, of, or any equity interest in, the Companies or any other
similar transaction, with respect to Seller involving any Person other than
Buyer or its Affiliates.
"Conditional Use Permits" means the City of Miami Beach Planning Board
Conditional Use Permit recorded on January 23, 2007 in the Official Records Book
25297, Page 3215 of the Public Records of Dade County, Florida, and the City of
Miami Beach Planning Board Conditional Use Permit recorded on February 6, 2012
in the Official Records Book 27987, Page 3002 of the Public Records of Dade
County, Florida.
"Confidential Information" shall have the meaning assigned thereto in Section
15.3(a).
"Confidentiality Agreement" means the Confidentiality Agreement with Chesapeake
Lodging Trust dated as of November 14, 2014.
"Convention Center Agreement" means the Convention Center Agreement between the
City of Miami Beach and RDP Royal Palm Limited Partnership dated May 28, 1998.
"Cut-Off Time" means 2:00 a.m. (ET) on the Closing Date.



--------------------------------------------------------------------------------




"D&O Claims" shall have the meaning assigned thereto in Section 5.3(a).
"D&O Indemnified Liabilities" shall have the meaning assigned thereto in Section
5.3(b).
"D&O Parties" shall have the meaning assigned thereto in Section 5.3(a).
"Debt Payoff Amount" means the amount of outstanding principal and accrued but
unpaid interest, fees and other amounts payable (including any prepayment
penalties, if any) as of the close of business on the Closing Date under the
Existing Financings.
"Declaration of Covenants and Restrictions" means the Declaration of Covenants
and Restrictions by Miami Beach Redevelopment Agency dated May 28, 1998 and
recorded in the Official Records Book 18170, Page 883 of the Public Records of
Dade County, Florida, as amended by that certain Amendment to Declaration of
Covenants and Restrictions dated February 15, 2005 and recorded in the Official
Records Book 23105, Page 703 of the Public Records of Dade County, Florida.
"Declaration of Restrictive Covenant" means the Declaration of Restrictive
Covenant by RP Hotel Holdings LLC in favor of the City of Miami Beach, Florida
dated September 25, 2012 and recorded in the Official Records Book 28304, Page
4416 of the Public Records of Dade County, Florida.
"Deductible" shall have the meaning assigned thereto in Section 12.3(a).
"Deposit" shall have the meaning assigned thereto in Section 2.3(a).
"Deposit Escrow Account" shall have the meaning assigned thereto in Section
15.4(a).
"Deposit Escrow Agent" shall have the meaning assigned thereto in Section
2.3(a).
"Disclosed Exceptions" shall mean with respect to the Property  (a)  the items
set forth on Schedule 1.1(a) hereto, (b) liens for current real estate taxes
which are not yet due and payable, (c) liens for other Taxes, assessments or
other governmental charges or levies that are not yet due and payable or which
are being contested in good faith, (d) the Tenant Leases, (e) laws, regulations,
resolutions or ordinances, including, without limitation, building, zoning and
environmental protection, as to the use, occupancy, subdivision, development,
conversion or redevelopment of the Property currently or hereafter imposed by
any Governmental Authority, (f) liens disclosed on or reflected in the
Historical Financials, (g) liens that are imposed by applicable securities laws,
and (h) Encumbrances that result from actions taken by Buyer.
"Disclosure Schedules" shall have the meaning assigned thereto in Section 15.9.
"Due Diligence Period" shall have the meaning assigned thereto in Section 2.6.
"Effective Date" shall have the meaning assigned thereto in the Preamble to this
Agreement.



--------------------------------------------------------------------------------




"Employee Benefit Plans" means all employee benefit plans, as that term is
defined in Section 3(1), Section 3(2), and Section 3(3) of ERISA.
"Employee Claims" shall have the meaning assigned thereto in Section 5.2(f).
"Employees" means, at any time, all employees of the Manager Employer who are
employed (whether on a full-time or part-time basis) or on leave at the Resort
at such time.
"Encumbrance" means any lien, charge, security interest, mortgage, pledge or
other encumbrance of any nature whatsoever.
"Environmental Laws" means any United States federal, state, local or municipal
statute, law, rule, regulation, ordinance, code, license, approval, common law
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent or judgment, relating to the
environment, public health, occupational health and safety, or to any Hazardous
Substance.
"Equipment Leases" means all material leases for any equipment, machinery,
vehicles, furniture or other personal property located at the Resort and used in
the operation of the Resort which are held by or on behalf of the Companies.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Excluded Assets" means (a) those items of personal property or fixtures
identified on Schedule 1.1(b), (b) the Excluded Contracts, and (c) the Excluded
Intellectual Property.
"Excluded Contracts" means those agreements of the Companies and their
Affiliates, set forth on Schedule 1.1(c).
"Excluded Intellectual Property" means the following owned by Manager or its
Affiliates: trademarks, service marks, brand names, certification marks,
collective marks, d/b/a's, Internet domain names, logos, symbols, trade dress,
assumed names, fictitious names, trade names, and other indicia of origin,
copyrights, all applications and registrations for the foregoing, all trade
secrets and other information developed, acquired or licensed by Manager or its
Affiliates for use in the operation of the Resort, including all documentation
and information which contains or describes Manager or its Affiliates' internal
policies, procedures and standards, and all goodwill associated therewith and
symbolized thereby, including all renewals of same owned by Manager or its
Affiliates.
"Excluded Matters" shall have the meaning assigned thereto in Section 12.1.
"Executive Order" shall have the meaning assigned thereto in Section 3.1(h)(i).
"Existing Financings" means those financings set forth on Schedule 1.1(d).
"Funding Sources" shall have the meaning assigned thereto in Section 15.3(b).



--------------------------------------------------------------------------------




"GAAP" means generally accepted accounting principles in effect in the United
States, consistently applied.
"Garage Easement Agreement" means the Garage Easement Agreement between the
Miami Beach Redevelopment Agency and RDP Royal Palm Limited Partnership dated
May 28, 1998 and recorded in the Official Records Book 18170, Page 1082 of the
Public Records of Dade County, Florida, as amended by that certain Amendment to
Garage Easement Agreement dated February 15, 2005 and recorded in the Official
Records Book 23105, Page 711 of the Public Records of Dade County, Florida.
"Governmental Authority" means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency, board
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or property in question, including,
without limitation, the Historic Preservation Board of the City of Miami Beach,
Florida.
"Governmental Regulations" means any laws, ordinances, rules, requirements,
resolutions, rulings, policy statements and regulations (including, without
limitation, those relating to land use, subdivision, zoning, environmental,
toxic or hazardous waste, occupational health and safety, water, earthquake
hazard deduction, disabled persons and zoning and fire code) of any Governmental
Authority bearing on the construction, alterations, rehabilitation, maintenance,
use, operation or sale or other transfer of all or any portion of the Resort
Property.
"Group Sales Contracts" means the contracts with the Companies for group
Bookings.
"Guest Data" means the guest profiles, contact information, histories,
preferences, and other information obtained in the Ordinary Course of Business
from guests of the Resort during such guests' stay at the Resort, or during such
guests' use of the facilities associated with the Resort.
"Hazardous Substances" means (a) any chemical, material or substance defined as,
or included in the definition of, "hazardous substances," "hazardous wastes,"
"hazardous materials," "toxic substances or toxic pollutants," "contaminants,"
"toxic or hazardous chemicals" or "pesticides" in any applicable Environmental
Law, or (b) any petroleum or petroleum product, asbestos-containing materials,
mold or lead-based paint.
"Historical Financials" means the audited consolidated financial statements of
the Companies as of December 31, 2013, and the unaudited consolidated financial
statements of each of the Companies as of November 30, 2014.
"Holdback" shall have the meaning assigned thereto in Section 2.2(a)(iii).
"Holdback Escrow Agent" shall have the meaning assigned thereto in Section
2.2(a)(iii).
"Holdback Escrow Agreement" shall have the meaning assigned thereto in Section
2.2(a)(iii).



--------------------------------------------------------------------------------




"Improvements" means all improvements, structures, and fixtures placed,
constructed or installed on the Resort Property, in each case to the extent
owned or leased by a Company.
"Income Tax" means all federal, state, local or foreign law taxes based on
income of the taxpayer.
"Indemnification Acknowledgment" shall have the meaning assigned thereto in
Section 12.4(a)(ii).
"Indemnitee" shall have the meaning assigned thereto in Section 12.4(a).
"Indemnitor" shall have the meaning assigned thereto in Section 12.4(a).
"Intellectual Property" means the following intellectual property and
intellectual property rights, including both statutory and common law rights, as
applicable: (a) copyrights and works of authorship; (b) trademarks, service
marks, trade names, slogans, assumed names, design marks, logos, and trade
dress, and registrations and applications for registrations thereof and the
goodwill associated therewith; (c) domain names; (d) trade secrets and
confidential information; and (e) any and all other intellectual property
protectable as a matter of law; and any claims or causes of action arising out
of or related to any infringement, misuse or misappropriation of any of the
foregoing, and all copies and tangible embodiments thereof (in whatever form or
medium now known or hereafter created or legally recognized) and all
registrations and applications for any of the foregoing.
"Inventories" means all inventories used in the operation of the Resort
(including, without limitation, inventory used in connection with the spa and
the gym), such as provisions in storerooms, refrigerators, pantries, and
kitchens, all Alcoholic Beverages if permitted by Governmental Regulations,
other merchandise intended for sale or resale, fuel, mechanical supplies,
stationery, guest supplies, maintenance and housekeeping supplies and other
expensed supplies and similar items and including all food and beverages which
are located at the Resort, or ordered for future use at the Resort as of the
Closing, but expressly excluding any Alcoholic Beverages to the extent the sale
or transfer of the same is not permitted under applicable Governmental
Regulations.
"IRS" shall mean the Internal Revenue Service.
"IRS Reporting Requirements" shall have the meaning assigned thereto in Section
15.3(c).
"Judgments" means any final judgments issued by a court of competent
jurisdiction.
"KSL Retail Agreement" means the Retail Services Agreement by and between TRS
and KSL II Management Operations, LLC, a Delaware limited liability company,
dated as of February 10, 2014.
"Licenses and Permits" means all material licenses, permits and authorizations
presently held by the Companies in connection with the operation of all or any
part of the Resort as it is presently being operated and listed on Schedule
1.1(e).
"Liquor Licenses" shall have the meaning assigned thereto in Section 5.1(a)(i).



--------------------------------------------------------------------------------




"Losses" means any and all out of pocket damages, liabilities, losses,
Judgments, penalties, fines, expenses or other similar costs, including
reasonable attorney's fees, expert fees and costs of investigation, covered by
the indemnification provisions of Article XII and suffered by an indemnified
party; provided, however, that Losses shall not include punitive, incidental,
consequential, special or indirect damages of any kind (including, without
limitation, loss of profit or revenue).
"Manager" means James Hotel Management Company, LLC, a Delaware limited
liability company.
"Management Agreement" means the management agreement between Manager and TRS,
dated as of April 9, 2011, pursuant to which Manager provides management and
other services with respect to the operation of the Resort.
"Manager Employer" means collectively, DHG Management Company, LLC, James Hotel
Management Company, LLC, and 1545 Collins Avenue Management Company, LLC.
"Material Adverse Effect" shall mean only a material adverse effect on either
(a) the business, assets, operations, liabilities (contingent or otherwise),
financial condition, or results of operations of the Companies or the Property
taken as a whole or (b) Seller's ability to consummate the transactions
contemplated hereby. Notwithstanding the foregoing, "Material Adverse Effect"
shall not include the effect of any circumstance, change, development or event
arising out of or attributable to (i) the market in which the Property operates,
including without limitation circumstances, changes or developments related to
restaurants, hotels, cruise lines, airlines, residential housing, and convention
centers in such market, (ii) general economic, health or political conditions
(including those affecting the securities or debt markets or the impact of the
Ebola virus), (iii) the public announcement of this Agreement or of the
consummation of the transactions contemplated hereby, (iv) any change arising in
connection with acts of war (whether or not declared), sabotage or terrorism,
military actions or the escalation thereof or other force majeure events
occurring after the Effective Date or (v) any changes in Governmental
Regulations or accounting rules.
"Material Casualty" shall have the meaning assigned thereto in Section 10.2(b).
"Material Condemnation" shall have the meaning assigned thereto in Section
10.2(b).
"Material Operating Agreement" shall have the meaning assigned thereto in
Section 3.2(a).
"Monetary Encumbrances" shall mean all (a) deeds of trust or mortgages,
assignments of leases, negative pledges, pledge agreements, financing
statements, and other similar financing items encumbering the Property or the
outstanding equity interests of any of the Companies, (b) judgment liens against
any Company or any of their respective Affiliates which encumber all or any
portion of the Property, and (c) any mechanics or similar liens encumbering the
Property, excluding those mechanics or similar liens filed in connection with
capital projects which are still in progress.
"Non-Trust Company" means each Company which is not the Trust.



--------------------------------------------------------------------------------




"Notice of Claim" shall have the meaning assigned thereto in Section 12.4(a)(i).
"Operating Agreements" means the maintenance, service and supply contracts,
management agreements, booking and reservation agreements, and all other
contracts and agreements to which a Company is a party and which provide for
goods or services to be provided which are held by a Company in connection with
the operation of the Resort, including all Tenant Leases, Equipment Leases,
Bookings and Group Sales Contracts, and Resort Leases.
"Ordinary Course of Business" means the ordinary course of the Resort Owner's
operation of the Resort consistent with Resort Owner's past business practice
and custom.
"Organizational Documents" means such Person's certificate of incorporation and
bylaws, or certificate of formation and limited liability company agreement or
partnership agreement, or other equivalent governing document together with
copies of all corporate minute books maintained, as applicable.
"Owned Intellectual Property" means all Intellectual Property owned by any of
the Companies, which for clarification does not include any Intellectual
Property owned by the Manager pursuant to the terms of the Management Agreement.
"Person" shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
"Post-Closing Adjustment Schedule" shall have the meaning assigned thereto in
Section 11.2(b).
"Post-Closing Expenses" shall have the meaning assigned thereto in Section
11.1(e).
"Post-Closing Tax Period" shall mean any Tax period ending on or after the
Closing Date and the portion of any Straddle Period beginning on or after the
Closing Date.
"Potential Contributor" shall have the meaning assigned thereto in Section
12.6(a).
"Pre-Closing Tax Period" shall mean any Tax period ending prior to the Closing
Date and the portion of any Straddle Period that is prior to the Closing Date.
"Preferred Shares" means the issued and outstanding preferred shares of
beneficial interest of the Trust set forth on Schedule 1.1(f) hereto.
"Property" means the Resort and the Resort Property.
"Purchase Price" shall have the meaning assigned thereto in Section 2.2(a).
"Redemption Amount" shall have the meaning assigned thereto in Section 2.4(a).
"REA" means the Reciprocal Access, Use, Development and Easement Agreement among
RDP Royal Palm Limited Partnership, Jefferson Plaza Ltd., the City of Miami
Beach, Florida and



--------------------------------------------------------------------------------




the Miami Beach Redevelopment Agency dated October 21, 1997 and recorded in the
Official Records Book 18170, Page 1156 of the Public Records of Dade County,
Florida.
"REIT" shall mean a real estate investment trust within the meaning of
Section 856 of the Code, as the context requires.
"Reporting Person" shall have the meaning assigned thereto in Section 15.3(c).
"Resort" shall have the meaning assigned thereto in the Recitals hereto.
"Resort Leases" means all leases, subleases, licenses, contracts and other
agreements granting a leasehold interest in real property to the Companies.
"Resort Owner" means RP Hotel Holdings, LLC, a Delaware limited liability
company.
"Resort Property" means the real property located at 1545 Collins Avenue, Miami
Beach, Florida, as more particularly described on Exhibit C, together with all
easements, appurtenances and other rights relating to such real property.
"Restaurant Lease" means the Restaurant Lease, 1545 Collins Avenue, Miami Beach,
Florida 33139, Patria dated as of October 2, 2014 TRS and Patria Shorecrest Inc.
"Retail Merchandise" means all merchandise located at the Resort and held for
sale by the Companies to guests and customers of the Resort, but not including
any such merchandise owned by any Tenant.
"Retained Amount" shall have the meaning assigned thereto in Section
2.2(a)(iii).
"Securities Act" shall have the meaning assigned thereto in Section 4.1(j).
"Security Deposits" means all security and escrow deposits or other security
held by or for the benefit of or granted to the Companies in connection with
Tenant Leases.
"Seller Indemnified Party" shall have the meaning assigned thereto in Section
12.1.
"Seller" shall have the meaning assigned thereto in the Preamble to this
Agreement.
"Seller's Knowledge" shall mean with respect to Seller, the actual knowledge of
the individuals set forth on Schedule 1.1(g), based upon the present, actual (as
opposed to constructive or imputed) knowledge of such individuals, and in each
case, without any duty of investigation or inquiry on the part of such Person.
"Severance Payments" shall have the meaning assigned thereto in Section 5.2(d).
"Straddle Period" shall mean any Tax period beginning before and ending after
the Closing Date.



--------------------------------------------------------------------------------




"Tax" means any federal, state, local or foreign license, income, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
capital gain, intangible, environmental (pursuant to Section 59A of the Code or
otherwise), custom duties, capital stock, franchise, employee's income
withholding, foreign withholding, social security (or its equivalent),
unemployment, real property, personal property, sales, use, transfer, value
added, registration, alternative or add-on minimum, estimated or other tax,
assessment or other governmental charges or liabilities, including any interest,
penalties or additions to tax in respect of the foregoing, whether disputed or
not, and any obligation to indemnify, assume or succeed to the liability of any
other Person in respect of the foregoing, and the term "Tax Liability" shall
mean any liability (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated, and whether due or to become due) with
respect to Taxes.
"Tax Benefit" means any item of loss, deduction, credit or other tax item which
decreases Taxes paid or increases Tax refunds.
"Tax Representations" shall have the meaning assigned thereto in Section
14.2(a)(ii).
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
"Tax Ruling" means a written ruling of a Taxing Authority relating to Taxes
"Taxing Authority" means the IRS and any other Governmental Authority
responsible of the administration of any Tax.
"Tenant" means the lessee under any Tenant Lease.
"Tenant Leases" means all leases, subleases, licenses, contracts and other
agreements granting a real property interest to any other Person for the use and
occupancy of all or any part of the Property (excluding the Bookings); provided,
that Tenant Leases shall not include the TRS Lease.
"Title Commitment" shall mean that certain title insurance commitment issued by
the Title Company referred to as commitment number NCS-694822-LA2.
"Title Company" shall mean First American Title Insurance Company.
"Title Policy" shall mean an ALTA owner's title insurance policy issued by the
Title Company insuring Buyer's good and marketable fee simple and easement title
to the Property subject only to the Disclosed Exceptions in such amount as
reasonably requested by Buyer (but in any event without any exception for the
so-called “pre-printed” standard exceptions).
"Transaction" means the transactions contemplated by this Agreement.
"Transfer" shall mean any assignment, sale, exchange, transfer, or other
disposition.



--------------------------------------------------------------------------------




"Transfer Taxes" shall mean all federal, state, county, municipal, foreign or
other taxing jurisdiction sales, use, transfer, gross receipts, consumer levy,
privilege or similar taxes, duties, excises or governmental charges, including
any penalties and interest thereon, arising out of the transactions contemplated
hereunder, excluding any Income Tax liability of Seller.
"Transferred Employees" shall have the meaning assigned thereto in Section
5.2(c).
"Transferred Shares" shall have the meaning assigned thereto in the Recitals
hereto.
"TRS" means RP Hotel Operating Co., Inc., a Delaware corporation.
"TRS Lease" means the operating lease between Resort Owner and TRS.
"Trust" means RP Holdings Trust, a Maryland statutory trust.
"WARN Act" means the Worker's Adjustment and Retraining Notification Act of
1988, as amended, 29 U.S.C. §§ 2101, et seq., and any similar state and local
applicable law (including statutes, regulations and ordinances), as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.
    
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE AND CLOSING


Section 2.1    Sale of Transferred Shares. On the Closing Date and pursuant to
the terms and subject to the conditions set forth in this Agreement, Seller
shall sell to Buyer, and Buyer shall purchase from Seller, free and clear of all
Encumbrances the Transferred Shares.
Section 2.2    Purchase Price.
(a)    The purchase price for the Transferred Shares shall be an aggregate of
Two Hundred Seventy-Eight Million Dollars ($278,000,000) (the "Purchase Price"),
to be paid as follows:
(i)    the Debt Payoff Amount shall be deposited on the Closing Date in cash by
wire transfer of immediately available funds by Buyer with the Title Company in
escrow and such amount shall be sent by Title Company (on Resort Owner's behalf)
to the appropriate lenders in accordance with the payoff letters delivered
pursuant to Section 7.2(f);
(ii)    the Redemption Amount shall be credited to Buyer in accordance with
Section 2.4;
(iii)    Five Million Five Hundred Sixty Thousand Dollars ($5,560,000) (the
"Holdback") shall be deposited on the Closing Date in cash by wire transfer of
immediately available funds by Buyer with the Title Company in escrow and such
amount shall be sent by the Title Company to UMB Bank, N.A. (the "Holdback
Escrow Agent") in trust to secure the indemnification obligations of Seller
under Article XII, to be disbursed according to the terms and conditions of the



--------------------------------------------------------------------------------




escrow agreement in the form attached hereto as Exhibit D (the "Holdback Escrow
Agreement"). Following the twelve (12) month anniversary of the Closing Date,
pursuant to the terms of the Holdback Escrow Agreement, the Holdback shall be
released from escrow; provided however that the lesser of One Million Dollars
($1,000,000) or the remaining Holdback amount (the "Retained Amount") shall
remain in escrow in accordance with the terms of the Holdback Escrow Agreement
until December 31, 2016 to secure Seller's indemnification obligations with
respect to any Income Taxes of the TRS or the Trust that are due with respect to
any Pre-Closing Tax Period.
(iv)    the Purchase Price, less the Debt Payoff Amount, the Redemption Amount
and the Holdback, shall be deposited by Buyer with the Title Company in escrow
and such amount shall be sent by Title Company to Seller on the Closing Date by
wire transfer of immediately available funds to such accounts or accounts that
Seller shall designate in writing; provided that such amount shall be adjusted
for Closing adjustments as described in Section 2.3 and Article XI below.
No adjustment shall be made to the Purchase Price except as explicitly set forth
in this Agreement.
Section 2.3    Deposit.
(a)    Within one (1) Business Day following the Effective Date, Buyer shall
deposit with the Title Company, as escrow agent (in such capacity, "Deposit
Escrow Agent"), the amount of Twelve Million Dollars ($12,000,000) (the
"Deposit"). If the Deposit is not made during that time period Seller shall be
permitted to terminate this Agreement pursuant to Section 2.3(d). The Deposit
shall be made by wire transfer of immediately available funds to such account as
Deposit Escrow Agent shall designate to Buyer. The Deposit shall be
nonrefundable to Buyer except as otherwise expressly provided in this Agreement.
(b)    Upon delivery by Buyer to Deposit Escrow Agent, the Deposit will be
deposited by Deposit Escrow Agent in an interest-bearing account acceptable to
Buyer and Seller and shall be held in escrow in accordance with the provisions
of Section 15.4. All interest earned on each Deposit while held by Deposit
Escrow Agent shall be paid to the party to whom the Deposit is paid, except that
if the Closing occurs, Buyer shall receive a credit against the Purchase Price
for such interest. The party to whom the interest is paid shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Deposit. The tax identification numbers of the
parties hereto shall be furnished to Deposit Escrow Agent upon request.
(c)    If the sale of the Transferred Shares is consummated in accordance with
the terms of this Agreement, Buyer shall receive a credit against the Purchase
Price in an amount equal to the Deposit. In the event this Agreement is
terminated by Buyer or by Seller in accordance with this Agreement, the Deposit
shall be disbursed by the Deposit Escrow Agent based upon the applicable events
giving rise to such termination as set forth in this Agreement.
(d)    If Buyer fails to deposit the Deposit with the Deposit Escrow Agent on or
before the dates specified above, Seller shall have the right and option to
immediately terminate this Agreement by written notice of termination to Buyer
and the Deposit Escrow Agent.



--------------------------------------------------------------------------------




Section 2.4    Redemption Amount.
(a)    At the Closing, Buyer will receive a credit to the Purchase Price in the
amount equal to the redemption price payable to redeem all of the outstanding
shares of Preferred Shares of the Trust as of one (1) Business Day after the
Closing Date (the "Redemption Amount").
(b)    Buyer agrees that any such redemption of the Preferred Shares shall only
occur at least one (1) Business Day after the Closing Date.
Section 2.5    The Closing.
(a)    Subject to the satisfaction of the conditions set forth herein and the
termination rights set forth in Article XIII, the closing of the sale and
purchase of the Transferred Shares (the "Closing") shall take place five (5)
Business Days following the satisfaction or waiver of the conditions set forth
in Article VI and Article VII, other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
such conditions (such date, as the same may be extended or adjourned as
expressly provided in this Agreement or as mutually agreed between the parties
to this Agreement, the "Closing Date").
(b)    There shall be no requirement that Seller and Buyer physically attend the
Closing, and all funds and documents to be delivered at the Closing may be
delivered to the Title Company unless the parties hereto mutually agree
otherwise. Buyer and Seller hereby authorize their respective attorneys to
execute and deliver to the Title Company any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and facilitate the closing of the transactions contemplated hereby,
provided that such instructions are consistent with and merely supplement this
Agreement and shall not in any way modify, amend or supersede this Agreement.
Section 2.6    Due Diligence Period. From the date hereof through 5:00 p.m.
(Eastern Time) on February 16, 2015 (the "Due Diligence Period"), subject to the
limitations set forth in this Section 2.6 and the Confidentiality Agreement,
Buyer and Buyer’s agents, employees, consultants, inspectors, appraisers,
accountants, advisors, counsel, engineers and contractors (collectively,
"Buyer’s Representatives"), at Buyer’s sole cost and expense, shall have the
right to make inspections (including tests, surveys and other studies) of the
Companies, the Property and Improvements and all matters reasonably relating
thereto. Accordingly during the Due Diligence Period, Buyer and Buyer’s
Representatives shall have the right to enter upon and pass through the
Property, at reasonable times during ordinary business hour and upon prior
notice to Seller, to conduct additional due diligence as Buyer deems reasonably
necessary and which may be accomplished without causing any material alteration
or damage to the Property and the Improvements in connection with such
inspections or tests. Seller shall also have the right, in its discretion, to
accompany Buyer and Buyer’s Representatives during each visit. Buyer shall not
materially interfere with the operation of the Resort in making any such
inspections or tests, and shall return and restore the Property and the
Improvements to their condition immediately prior to such inspections or tests,
ordinary wear and tear excepted. Notwithstanding any term or provision in this
Agreement to the contrary, in no event shall Buyer or Buyer’s Representatives
conduct any invasive testing on the Property without Seller’s prior written
consent which consent may be given or withheld in Seller's sole discretion.



--------------------------------------------------------------------------------




Buyer shall not permit any Encumbrances to be placed against the Companies, the
Property or the Improvements in connection with Buyer’s due diligence
investigation and inspection and/or in connection with Buyer’s activities on the
Property. Seller will reasonably cooperate by making available to Buyer all
information in Seller’s possession or control as reasonably requested by Buyer
in connection with the inspections described herein. Buyer hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
Losses arising out of or relating to: (i) Buyer’s or Buyer’s Representatives’
investigation and inspection of the Property and the Improvements; and (ii)
Buyer’s or Buyer’s Representatives’ activities on or about the Property,
including any damage to the Property or the Improvements or personal injury
resulting from any of the activities which Buyer or Buyer’s Representatives
conduct on or about the Property, other than Losses resulting from the gross
negligence or willful misconduct of Seller, any of the Companies, Manager or
their respective employees, contractors, officers or other agents. The
provisions of this Section 2.6 shall survive the termination of this Agreement.

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
Section 3.1    General Seller Representations and Warranties. As a material
inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, Seller hereby makes the following
representations and warranties to Buyer, as of the date hereof, subject to
qualification by the Disclosure Schedules. Seller has also delivered to Buyer
Disclosure Schedules arranged in numbered parts corresponding to the section
numbers in this Agreement of the following representations and warranties.
(a)    Formation; Existence.
(i)    Seller is a limited liability company validly existing and in good
standing under the laws of the State of Delaware and has all necessary limited
liability company power and authority to enter into this Agreement, to carry out
its obligations hereunder and to consummate the Transaction. Seller has
delivered to Buyer true, complete and correct copies of its Organizational
Documents as in effect on the Effective Date.
(ii)    Trust is a statutory trust validly existing and in good standing under
the laws of the State of Maryland, and has all necessary trust power and
authority to carry on its business as it is now being conducted. Trust owns no
assets other than the equity interests in Resort Owner and TRS.
(iii)    Each Non-Trust Company is: (i) a limited liability company or
corporation, as applicable, validly existing and in good standing under the laws
of its state of formation or incorporation, as applicable, and has all necessary
limited liability company or corporate power and authority, as applicable, to
own, lease and operate its properties and to carry on its business as it is now
being conducted, and (ii) duly qualified or licensed as a foreign limited
liability company to do business, and is in good standing, in the jurisdiction
where the Resort is located.



--------------------------------------------------------------------------------




(b)    Power and Authority. Seller has all requisite limited liability company
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Conflicts; Consents.
(i)    The execution, delivery and performance by Seller of this Agreement and
the sale of the Transferred Shares, does not and will not:
(A)    conflict with or violate the Organizational Documents of Seller or the
Declaration of Trust of the Trust or the Organizational Documents of any
Non-Trust Company;
(B)    assuming the Existing Financings are satisfied at Closing, conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, acceleration or
cancellation of, any Operating Agreement, except (1) for such conflicts or
violations that would not prevent or materially delay the consummation by Seller
of the transactions contemplated hereby, or would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect; and (2) for
such conflicts or violations set forth on Schedule 3.1(c)(i); or
(C)    result in the creation or imposition of any Encumbrance upon any of the
assets or businesses of the Companies.
(ii)    The execution, delivery and performance by Seller of this Agreement and
the sale of the Transferred Shares do not in a manner violate any existing term
or provision of any order, writ, judgment, injunction, decree or other
Governmental Regulation applicable to its respective assets or properties,
except for such violations that or would not, individually or in the aggregate,
be reasonably likely to have a Material Adverse Effect.
(iii)    Except as set forth in Schedule 3.1(c)(iii), no consent, license,
approval, order, permit or authorization of, or registration, filing or
declaration with, any court, administrative agency or commission or other
Governmental Authority or instrumentality, domestic or foreign, is required to
be obtained or made in connection with the execution, delivery and performance
by Seller of this Agreement or any of the transactions required or contemplated
hereby, except for such consents, licenses, approvals, orders, permits or
authorizations, registrations, filings or declarations that would not prevent or
materially delay the consummation by Seller of the Transaction or would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.



--------------------------------------------------------------------------------




(d)    Taxes.
(i)    The Companies.
(A)    All Federal Income Tax Returns and all other material Tax Returns
required to have been filed by or with respect to the Companies have been timely
filed (taking into account any extension of time to file granted or obtained),
and, except as set forth on Schedule 3.1(d)(i)(H), such Tax Returns have been
duly and accurately prepared in all material respects;
(B)    Buyer has received complete copies of (i) all federal, state, local and
foreign income or franchise Tax Returns of the Companies for taxable periods
ending after December 31, 2010 and (ii) any audit reports issued with respect to
the Companies for taxable periods ending after December 31, 2010;
(C)    except as set forth on Schedule 3.1(d)(i)(C), all Taxes due on or prior
to the Closing Date (whether or not shown to be payable on any Tax Returns) have
been paid or will be timely paid on or prior to the Closing Date;
(D)    Except as set forth on Schedule 3.1(d)(i)(D), no material deficiency for
any amount of Tax has been asserted or assessed by a Governmental Authority in
writing against any of the Companies that has not been satisfied by payment,
settled or withdrawn;
(E)    there are no Tax liens on the assets of the Companies, other than as set
forth on Schedule 3.1(d)(i)(E);
(F)    there are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which any of the Companies
is subject;
(G)    None of the Companies is a party to nor is it bound by nor has it any
obligation under any Tax sharing or similar agreement or arrangement;
(H)    Except as set forth on Schedule 3.1(d)(i)(H), the Tax Returns of the
Companies have not been audited by any federal or state income taxing
Governmental Authority and there are no audits by and contests with any income
taxing Governmental Authority currently being conducted, proposed or pending
about which any of the Companies has been notified either in writing or, to
Seller’s Knowledge, in writing or otherwise, with regard to Taxes or Tax Returns
of any of the Companies;
(I)    None of the Companies have liability for the Taxes of any Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of Governmental
Regulations), as a transferee or successor or by contract;
(J)    No Company has ever been a member of any affiliated group within the
meaning of Section 1504 of the Code filing a consolidated federal Income Tax
Return;



--------------------------------------------------------------------------------




(K)    No Seller nor any of the Companies is a foreign person within the meaning
of Section 1445 of the Code;
(L)    None of the Companies has distributed stock of another Person, or has had
its stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code;
and
(M)    None of the Companies has applied for, received nor has pending a Tax
Ruling or commenced negotiations or entered into a Closing Agreement with any
Taxing Authority.
(ii)    The Trust.
(A)    At all times since its existence and through the Closing, assuming the
Closing Date were the close of the Trust’s taxable year, the Trust qualified as
a REIT and for taxation as a REIT under the Code;
(B)    As of the Closing, the Trust shall have no liability for any Taxes under
Sections 856 or 857 of the Code, including without limitation Sections
856(c)(7)(C), 857(b), and 857(f), or Section 860 or Section 4981 of the Code or
IRS Notice 88-19 or Treasury Regulation Sections 1.337(d)-6 or 1.337(d)-7,
including, without limitation, any Tax arising from a prohibited transaction
described in Section 857(b)(6) of the Code and any Tax arising pursuant to
Section 857(b)(7) of the Code;
(C)    The Trust has no undistributed REIT taxable income prior to January 1,
2015, and will have no undistributed REIT taxable income as of the Closing Date,
assuming that the Closing Date were the close of the Trust’s taxable year; and
(D)    The Trust does not hold the Property or any other assets either (1)
"primarily for sale to customers in the ordinary course of its trade or
business" within the meaning of Section 1221(a)(1) of the Code or (2) subject to
Section 1.337(d)-7 of the Treasury Regulations or Section 1374 of the Code.
(E)    All shares of beneficial interest in the Trust (common and preferred
shares) have always been transferable within the meaning of Section 856(a)(2) of
the Code.
(iii)    TRS. At all times during its existence and until the Closing, TRS has
met the requirements for qualification as a taxable REIT subsidiary of the Trust
within the meaning of Section 856(l) under the Code. TRS is treated for federal
income tax purposes and all relevant state and local income tax purposes as the
lessee of the Property. The TRS has paid or will pay all rents due under the TRS
Lease on or before the Closing.
(e)    Transferred Shares. Seller is the record and beneficial owner of the
Transferred Shares shown opposite of Seller's name on Exhibit B hereto, free and
clear of any Encumbrance, except as contained in the Organizational Documents of
the applicable Company.



--------------------------------------------------------------------------------




(f)    Capitalization.
(i)    Schedule 3.1(f) sets forth a complete and accurate list of the name and
jurisdiction of, and the authorized, issued and outstanding equity interests of
each Company.
(ii)    The Trust.
(A)    All of the issued and outstanding shares of beneficial interest of the
Trust are owned as set forth on Schedule 3.1(f), are validly issued, fully paid
and nonassessable;
(B)    Except for an administrative services letter agreement and related
agreements with REIT Administration, LLC relating to the Preferred Shares of the
Trust, there are no outstanding obligations, options, warrants, convertible
securities or rights, agreements, arrangements or commitments of any kind
relating to the shares of the Trust or obligating the Trust to issue or sell any
shares, or any other interest in the Trust, other than as set forth in the
Trust's Declaration of Trust;
(C)    Other than the rights of the Trust to redeem its Preferred Shares set
forth in the designation of the terms of the Trust's Preferred Shares, there are
no outstanding commitments or obligations of any nature relating to the issued
or unissued shares of the Trust or other securities of the Trust or obligating
the Trust to issue any securities of any kind, and there are no commitments or
obligations of the Trust to repurchase, redeem or otherwise acquire any shares,
or any other interest in the Trust;
(D)    The Trust is not a party to, or otherwise bound by, and has not granted
any share appreciation rights, participations, options, phantom equity or
similar rights; and
(E)    Except for an administrative services letter agreement and related
agreements with REIT Administration, LLC relating to the Preferred Shares of the
Trust, there are no agreements or understandings in effect with respect to the
voting or transfer of any of the shares or other interest in the Trust.
(iii)    The Non-Trust Companies.
(A)    All of the issued and outstanding equity interests of each Non-Trust
Company are owned as set forth on Schedule 3.1(f), are validly issued, and, with
respect to each Non-Trust Company that is a corporation, fully paid and
non-assessable;
(B)    Except for the security interests and rights relating to the Existing
Financings, there are no outstanding obligations, options, warrants, convertible
securities or rights, agreements, arrangements or commitments of any kind
relating to the equity interests of any Non-Trust Company or obligating any
Non-Trust Company to issue or sell any equity interest such Non-Trust Company;
(C)    There are no outstanding commitments or obligations of any nature
relating to the issued or unissued equity interests in any Non-Trust Company
obligating any Non-Trust Company to issue any securities of any kind, and there
are no commitments or obligations



--------------------------------------------------------------------------------




of any Non-Trust Company to repurchase, redeem or otherwise acquire any equity
interests in such Non-Trust Company;
(D)    No Non-Trust Company is a party to, or otherwise bound by, and has not
granted any rights, participations, options, phantom equity or similar rights
with respect to its equity interests; and
(E)    Except for the security interests and rights relating to the Existing
Financings, there are no agreements or understandings in effect with respect to
the voting or transfer of any of the equity interests of any Non-Trust Company.
(g)    Foreign Person. Seller is not a "foreign person" as defined in Section
1445 of the Code and the regulations issued thereunder.
(h)    Anti-Terrorism Laws.
(i)    None of Seller or, to Seller's Knowledge, its Affiliates, is in violation
of any laws relating to terrorism, money laundering or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive Order No.
13224 (Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) (the "Executive Order") (collectively,
the "Anti-Money Laundering and Anti-Terrorism Laws").
(ii)    None of Seller or, to Seller's Knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii)    None of Seller or, to Seller's Knowledge, (x) its Affiliates or (y) any
of its brokers or other agents, in any capacity in connection with the
transactions contemplated hereby (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person included in the lists set forth in the preceding paragraph; (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order; or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Money Laundering and Anti-Terrorism Laws.
(iv)    Seller understands and acknowledges that Buyer may become subject to
further anti-money laundering regulations, and covenants to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Buyer, for the purpose of: (A) carrying out due diligence as may be required by
applicable law to establish Seller's identity and source of funds; (B)
maintaining records of such identities and sources of funds, or verifications or
certifications as to the same; and (C) taking any other actions as may be
required to comply with and remain in compliance with anti-money laundering
regulations applicable to Buyer.



--------------------------------------------------------------------------------




(i)    Organizational Documents and Corporate Records. A true and complete copy
of (a) the Organizational Documents of each Company, (b) all other corporate
organizational documents or any equivalent organizational documents of each
Company, and (c) the minute books of each Company have been previously delivered
to Buyer. Such minute books contain complete and accurate records of all
meetings and other corporate actions of the board of directors or managers,
incorporators and shareholders of each Company from the date of its formation to
the date hereof. All matters requiring the authorization or approval of the
board of directors or managers, the incorporators, or the shareholders of each
Company have been duly and validly authorized and approved by them.
Section 3.2    Representations and Warranties of Seller as to the Companies. As
a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, Seller hereby makes the following
representations and warranties to Buyer, as of the Effective Date, subject to
qualification by the Disclosure Schedules:
(a)    Operating Agreements. Except as set forth on Schedule 3.2(a), Seller has
delivered or made available to Buyer true and complete copies of all Operating
Agreements in its possession or control which involve consideration with a value
of $100,000 or more in the aggregate on an annual basis, or would require a
Company to purchase or provide goods or services for a period of more than
ninety (90) days after the Closing Date (the "Material Operating Agreements").
Such Material Operating Agreements (and any amendments or modifications thereof)
are set forth on Schedule 3.2(a) hereto and the same have not been modified or
amended, except as shown in such documents. Except as set forth in
Schedule 3.2(a), to Seller's Knowledge, (i) such Material Operating Agreements
are in full force and effect, (ii) no Company has given or received any written
notice of any material breach or default under any of such Material Operating
Agreements that has not been cured, and (iii) no Company has transferred,
assigned or pledged its interest under any such Material Operating Agreement
which will not be released at or prior to Closing.
(b)    Employees; Labor Matters.
(i)    Resort Owner and TRS have no employees.
(ii)    Except as set forth on Schedule 3.2(b)(ii) neither Seller, nor any
Company:
(A)    has been confronted or approached by any labor union with regard to
representing any Employees within the last six months and to Seller’s Knowledge,
Manager has not been confronted or approached by any labor union with regard to
representing any Employees within the last six months; or
(B)    is a party to any collective bargaining agreements with any labor union
with respect to any Employees.
(iii)    Except as set forth on Schedule 3.2(b)(iii), to Seller’s Knowledge:



--------------------------------------------------------------------------------




(A)    there are no union organizing activities in regard to any Employees and
there is no labor unrest at the Resort;
(B)    Manager Employer is not a party to any collective bargaining agreements
with any labor union with respect to any Employees; and
(C)    Manager Employer is not a party to any written employment agreement with
respect to any Employees at Property.
(c)    Tenant Leases. All Tenant Leases (and any amendments or modifications
thereof) are set forth on Schedule 3.2(c) hereto and the same have not been
modified or amended, except as shown in such documents. Seller has delivered or
made available to Buyer true and complete copies of all Tenant Leases. Except as
set forth in Schedule 3.2(c), as of the Effective Date, to Seller's Knowledge,
(i) such Tenant Leases are in full force and effect, (ii) no Company has given
or received any written notice of any breach or default under any of the Tenant
Leases that has not been cured, and (iii) there are no leasing commissions due
in connection with such Tenant Leases which are in effect as of the Effective
Date, except for any leasing commission that may become due with respect to any
unexercised renewals or extensions. No Company has transferred, assigned or
pledged its interest under any Tenant Lease which will not be released at or
prior to Closing.
(d)    Equipment Leases. All Equipment Leases (and any amendments or
modifications thereof) are set forth on Schedule 3.2(d) hereto and the same have
not been modified or amended, except as shown in such documents. Seller has
delivered or made available to Buyer true and complete copies of all Equipment
Leases in its possession or control. Except as set forth in Schedule 3.2(d), as
of the Effective Date, to Seller's Knowledge, (i) such Equipment Leases are in
full force and effect, and (ii) no Company has given or received any written
notice of any breach or default under such Equipment Leases that has not been
cured, and (iii) there are no leasing commissions due in connection with any
Equipment Leases which are in effect as of the Effective Date, except for any
leasing commission that may become due with respect to any unexercised renewals
or extensions. No Company has transferred, assigned or pledged its interest
under any Equipment Lease which will not be released at or prior to Closing.
(e)    Litigation. Except as disclosed in Schedule 3.2(e) hereto, neither Seller
nor any Company has been served with any actions, suits or proceedings pending
against or affecting the Companies or the Property in any court or before or by
an arbitration tribunal or regulatory commission, department or agency which
matters are still pending and have not been dismissed or settled, and, to
Seller's Knowledge, no such actions, suits or proceedings has been threatened in
writing.
(f)    Financial Statements; Liabilities. Seller has delivered to Buyer the
Historical Financials. The Historical Financials fairly present in all material
respects the financial condition and the results of operations of the Companies
as of the end of and for the respective periods presented therein, all in
accordance with GAAP, consistently applied with prior periods, subject to the
absence of notes and normal year-end adjustments. Except as set forth on
Schedule 3.2(f), the Companies do not have any liabilities of the type required
to be disclosed in accordance with GAAP



--------------------------------------------------------------------------------




other than those (i) reflected in or otherwise described in the Historical
Financials, (ii) incurred in the Ordinary Course of Business since the date of
the Historical Financials, or (iii) that are immaterial with respect to the
financial condition and the results of operations of the Companies.
(g)    Environmental Matters.
(i)    Seller has delivered or made available to Buyer (including by way of
on-site inspection) true, complete and correct copies of the Phase I
Environmental Site Assessments in Seller's possession or control, the most
recent of which reports are set forth on Schedule 3.2(g) (the "Environmental
Reports").
(ii)    To Seller's Knowledge, and except as set forth in the Environmental
Reports, (A) no Hazardous Substance is located on the Property, except for
amounts permitted by Environmental Laws and used in the Ordinary Course of
Business of the Resort, and (B) the operations of the Companies, with respect to
the Property, are in material compliance with all applicable Environmental Laws.
(iii)    Since April 8, 2011, neither Seller nor any Company has received any
written notice from a Governmental Authority alleging any material violation of
any Environmental Law, which has not been addressed and cured in accordance with
Environmental Laws.
(h)    Intellectual Property.
(i)    Schedule 3.2(h) sets forth a true and complete list of all Owned
Intellectual Property that is the subject of a registration or an application
filed with any state, government or other public legal authority. Except as set
forth in Schedule 3.2(h), the Companies have rights to use all Owned
Intellectual Property free and clear of all Encumbrances other than the Existing
Financings (which will be repaid at Closing).
(ii)    The Companies have taken commercially reasonable efforts to protect
their ownership of, and rights in, all Owned Intellectual Property.
(iii)    To Seller's Knowledge, the Owned Intellectual Property used in the
operation of the Resort as currently conducted does not conflict with the
intellectual property rights or other rights of any third party.
(i)    Property. Exhibit C sets forth a true, correct and accurate legal
description of the Resort Property. The Resort Property together with the Resort
Leases constitutes all the real properties occupied by the Companies or used in
connection with the operation of the Resort.
(j)    Personal Property. The Companies have good and marketable title to their
personal property assets (other than the Property, which is covered in Section
3.2(l) and other than personal property which is leased) free and clear of all
Encumbrances, except Disclosed Exceptions.
(k)    Governmental Regulations. To Seller's Knowledge, except as set forth on
Schedule 3.2(k), (i) none of the Property, Improvements or their respective use
by the Companies



--------------------------------------------------------------------------------




is in violation of any Governmental Regulation that could reasonably be expected
to have a Material Adverse Effect, and (ii) neither Seller nor any Company has
received any written notice of a pending or threatened investigation regarding a
potential violation that could reasonably be expected to have a Material Adverse
Effect; provided, however, that Seller makes no representation or warranty with
respect to compliance with the Americans with Disabilities Act of 1990, as
amended, or any similar state or local statute.
(l)    Title.
(i)    Resort Owner holds good, valid and insurable fee simple title to the
Property and Improvements, free and clear of all Encumbrances, except Disclosed
Exceptions. Seller has not received written notice of, nor to Seller's Knowledge
is there, any default or breach by Resort Owner under any covenants, conditions,
restrictions, rights-of-way or easements affecting the Property or Improvements
or any portion thereof except as set forth in the Title Commitment, nor to
Seller's Knowledge has any event occurred which, with the giving of notice, the
passage to time, or both, would constitute such a breach or default.
(ii)    The assets of the Companies (including the Excluded Assets, and the
assets of the Manager and its Affiliates) constitute all the assets used in or
held for use in the Resort and Property and are sufficient for the operation of
the Resort in the Ordinary Course of Business as of the Effective Date.
(iii)    Except with respect to any Disclosed Exceptions and the Existing
Financings, Seller has not sold, pledged, transferred or otherwise assigned any
development rights or entitlements to the Property to any third party.
(m)    Condemnation. Except as contained in the Title Commitment, to Seller's
Knowledge, neither the whole nor any portion of the Resort Property, including
access thereto or any easement benefiting such Resort Property, is currently
subject to temporary requisition of use by any Governmental Authority or has
been condemned, or taken in any proceeding similar to a condemnation proceeding,
nor, to Seller's Knowledge, is there now pending any condemnation,
expropriation, requisition or similar proceeding against the Resort Property or
any portion thereof. Seller has not received any written notice that any such
proceeding is contemplated.
(n)    Right of Possession. Except for the Tenant Leases and as disclosed in the
Disclosed Exceptions, the Companies have not entered into any agreement with any
Person granting the right to use, occupy, lease or possess the Property or
Improvements, other than customers or guests in the Ordinary Course of Business.
(o)    No Right of Refusal or Options. No Person or entity, other than Buyer,
has or on the Closing Date will have any exercisable right or option to acquire,
or right of first refusal to acquire, all or any portion of the Property or the
Improvements.
(p)    License and Permits. The License and Permits constitute all material
local, state and federal licenses, permits, registrations, certificates,
contracts, consents, accreditations, franchises and approvals that are held by
the Companies in connection with the Companies' operation



--------------------------------------------------------------------------------




of the Resort. To Seller's Knowledge and except as set forth on Schedule 3.2(p),
there is no default on the part of the Companies under any of the Licenses and
Permits. To Seller's Knowledge, there exist no grounds for revocation,
suspension or limitation of any of the Licenses and Permits. Except as set forth
on Schedule 3.2(p), no written notices have been received by the Companies and,
to Seller’s Knowledge, Manager has received no written notice with respect to
any threatened, or possible revocation, termination, suspension or limitation of
the Licenses and Permits.
(q)    Insurance. Neither Seller nor any of the Companies has received and, to
Seller’s Knowledge, Manager has not received, any written notice from any
insurance company or board of fire underwriters of any defects or inadequacies
in or on the Property that would materially and adversely affect the
insurability of the Property or cause any material increase in the premiums for
insurance for the Property.
(r)    Taxes. Except as set forth on Schedule 3.2(r), neither Seller nor any of
the Companies (i) has received any written notice from any tax assessor of any
proposed increase in real estate taxes with respect to the Property, (ii) is
currently contesting any Taxes, and (iii) has received and, to Seller’s
Knowledge, Manager has not received, any written notice for an audit of any
Taxes which has not been resolved or completed. Each of the Companies has timely
filed all Florida sales tax returns.
(s)    Management Agreement; No Franchise Agreement. Except for the Management
Agreement (which Seller will provide notice of termination effective as of the
Closing and shall be solely responsible for paying all costs and expenses of
such termination and any other amounts due and owing to Manager as of the
Closing Date), neither Seller nor any of the Companies is a party to any
franchise or license agreement for the branding of the Property.
(t)    Garage Easement Agreement. The Garage Easement Agreement is in full force
and effect. Neither Seller nor any of the Companies has received written notice
of a breach or default under the Garage Easement Agreement, and, to Seller's
Knowledge, there is no existing condition that, with notice or passage of time
or both, would constitute a default under the Garage Easement Agreement.
(u)    Declarations and REA. The Declaration of Covenants and Restrictions, the
Declaration of Restrictive Covenant and the REA are each in full force and
effect. Neither Seller nor any of the Companies has received written notice of a
breach or default under any of the Declaration of Covenants and Restrictions,
the Declaration of Restrictive Covenant or the REA, and, to Seller's Knowledge,
there are no existing conditions that, with notice or passage of time or both,
would constitute a default under any of the Declaration of Covenants and
Restrictions, the Declaration of Restrictive Covenant or the REA.
(v)    Convention Center Agreement. Seller has made available to Buyer a true,
correct and complete copy of the Convention Center Agreement which is in full
force and effect. Neither Seller nor any of the Companies has received any
written notice from the City of Miami Beach that Seller or any of the Companies
is in default in any respect of any of its obligations thereunder, and neither
Seller nor any of the Companies has delivered any written notice to the City



--------------------------------------------------------------------------------




of Miami Beach under the Convention Center Agreement that the City of Miami
Beach is in default in any respect of any of its obligations under such
agreement.
(w)    Conditional Use Permits. The Conditional Use Permits are in full force
and effect. Neither Seller nor any of the Companies has received written notice
of a breach or default under either of the Conditional Use Permits, and, to
Seller's Knowledge, there is no existing condition that, with notice or passage
of time or both, would be likely to cause a revocation of either of the
Conditional Use Permits.
Section 3.3    Disclaimer; No Other Warranties.
(a)    EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH CLOSING, THE TRANSFERRED SHARES
ARE BEING PURCHASED AND SOLD "AS IS", "WHERE IS" AND WITH "ALL FAULTS",
INCLUDING WITHOUT LIMITATION, ALL MATTERS DISCLOSED IN THE WRITTEN DOCUMENTS
PROVIDED DURING DUE DILIGENCE (INCLUDING, WITHOUT LIMITATION, SALES BROCHURES,
OTHER LITERATURE, MAPS OR SKETCHES, PROJECTIONS AND PRO FORMAS) AND ANY LATENT
DEFECTS AND OTHER MATTERS NOT DETECTED IN BUYER'S INSPECTIONS. BUYER
SPECIFICALLY ACKNOWLEDGES AND CONFIRMS THAT SELLER HAS NOT MADE, AND SELLER
SPECIFICALLY DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN AS TO, CONCERNING, OR WITH RESPECT TO THE TRANSFERRED
SHARES OR THE ASSETS OF THE COMPANIES EXCEPT AS SET FORTH IN THIS AGREEMENT OR
ANY OF THE CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH CLOSING. THE
PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN ARE THE RESULT OF
ARM'S-LENGTH BARGAINING BETWEEN PARTIES FAMILIAR WITH TRANSACTIONS OF THIS KIND
AND NATURE, AND THE AGREED UPON PURCHASE PRICE, AND THE TERMS AND CONDITIONS SET
FORTH HEREIN, REFLECT THE FACT THAT BUYER SHALL HAVE THE BENEFIT OF, AND IS NOT
RELYING UPON, ANY STATEMENTS, OMISSIONS, REPRESENTATIONS OR WARRANTIES
WHATSOEVER, MADE BY OR ENFORCEABLE AGAINST SELLER (OTHER THAN THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT OR ANY OF
THE CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH CLOSING) RELATING
TO THE CONDITION, OPERATIONS, DIMENSIONS, DESCRIPTIONS, SOIL CONDITION,
SUITABILITY, COMPLIANCE OR LACK OF COMPLIANCE WITH ANY STATE, FEDERAL, COUNTY OR
LOCAL LAW, ORDINANCE, ORDER, PERMIT OR REGULATION, FINANCIAL PROJECTIONS, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE TRANSFERRED SHARES OR ASSETS OF
THE COMPANIES, INCLUDING, WITHOUT LIMITATION: (I) THE FITNESS OR SUITABILITY OF
THE PROPERTY FOR BUYER'S INTENDED USE; (II) THE VALUE OF THE TRANSFERRED SHARES
OR ASSETS OF THE COMPANIES, AND (III) THE MARKETABILITY, MERCHANTABILITY,
HABITABILITY, PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF
THE TRANSFERRED



--------------------------------------------------------------------------------




SHARES OR ASSETS OF THE COMPANIES; (IV) THE QUALITY, NATURE, ADEQUACY OR
PHYSICAL CONDITION OF THE PROPERTY; (V) THE QUALITY, NATURE, ADEQUACY OR
PHYSICAL CONDITION OF SOILS OR GROUND WATER AT THE PROPERTY; (VI) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF ANY UTILITY SERVING THE
PROPERTY; (VII) THE AD VALOREM TAXES NOW OR HEREAFTER PAYABLE ON THE PROPERTY OR
THE VALUATION OF THE PROPERTY FOR AD VALOREM TAX PURPOSES; (VIII) THE
DEVELOPMENT POTENTIAL OF THE PROPERTY; (IX) THE ZONING OR OTHER LEGAL STATUS OF
THE REAL PROPERTY; (X) THE COMPLIANCE BY THE PROPERTY OR ANY PORTION OF THE
PROPERTY, OR OF THE OPERATIONS CONDUCTED ON OR AT THE PROPERTY, WITH ANY
GOVERNMENTAL REGULATIONS; (XI) THE QUALITY OF ANY LABOR OR MATERIALS RELATING IN
ANY MANNER TO THE PROPERTY; AND (XII) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION
WITH CLOSING, THE CONDITION OF TITLE TO THE PROPERTY OR THE NATURE, STATUS, AND
EXTENT OF ANY RIGHT OF WAY, LEASE, RIGHT OF REDEMPTION, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, COVENANT, CONDITION, RESTRICTION OR ANY OTHER
MATTER AFFECTING TITLE TO THE PROPERTY. FOR THE AVOIDANCE OF DOUBT, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, BUYER WAIVES ANY AND ALL IMPLIED WARRANTIES OF HABITABILITY,
LIABILITY OR WORKMANLIKE CONSTRUCTION, INCLUDING ANY WARRANTIES ARISING UNDER
GOVERNMENTAL REGULATIONS. BUYER HAS RELIED AND IS RELYING SOLELY UPON THE
EXPRESS REPRESENTATIONS AND WARRANTIES AND COVENANTS OF SELLER SET FORTH IN THIS
AGREEMENT AND ANY OF THE CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION
WITH CLOSING AND EXPRESSLY DISCLAIMS ANY RELIANCE UPON AND WAIVES ANY RIGHT TO
ASSERT A CLAIM WITH RESPECT TO ANY OTHER STATEMENTS, REPRESENTATION OR
WARRANTIES OR COVENANTS MADE OR OMITTED BY SELLER WHATSOEVER.
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH
CLOSING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES
THAT SELLER HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO TITLE, ABSENCE OF DEFECTS
(WHETHER APPARENT OR LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN),
HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY
INTENDED USE OR PARTICULAR PURPOSE, ZONING, COMPLIANCE WITH ENVIRONMENTAL LAWS,
TAX CONSEQUENCES, PHYSICAL CONDITION, UTILITIES, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION THE AMERICANS WITH
DISABILITIES ACT OF 1990, 42 U.S.C. 12101, ET SEQ., THE TRUTH, ACCURACY,



--------------------------------------------------------------------------------




OR COMPLETENESS OF ANY MATERIALS, DATA, OR INFORMATION PROVIDED BY OR ON BEHALF
OF SELLER TO BUYER, OR THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS
INCORPORATED INTO THE PROPERTY OR THE MANNER OF REPAIR, QUALITY, STATE OF REPAIR
OR LACK OF REPAIR OF THE PROPERTY OR ANY PORTION THEREOF. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH CLOSING, ALL SUCH
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY BUYER. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS DELIVERED BY SELLER IN CONNECTION WITH CLOSING, BUYER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS,
OMISSIONS OR INFORMATION PERTAINING OR RELATING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY PARTY ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. BUYER
FURTHER HAS NOT RELIED ON SELLER'S SKILL OR JUDGMENT IN SELECTING THE PROPERTY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS
DELIVERED BY SELLER IN CONNECTION WITH CLOSING, BUYER SHALL HAVE NO RIGHT OR
CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER IN ANY CONTROVERSY,
CLAIM, DEMAND, OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE PROPERTY,
AND BUYER HEREBY WAIVES AND RELEASES SELLER FROM ANY SUCH RIGHT OR CAUSE OF
ACTION.
(c)    BUYER FURTHER DECLARES AND ACKNOWLEDGES THAT THE FOREGOING WAIVERS HAVE
BEEN BROUGHT TO THE ATTENTION OF BUYER AND REVIEWED WITH LEGAL COUNSEL OF ITS
CHOOSING AND EXPLAINED TO IT IN DETAIL BY SUCH LEGAL COUNSEL AND THAT BUYER HAS
VOLUNTARILY AND KNOWINGLY CONSENTED TO THE FOREGOING WAIVER.
Section 3.4    Covenants of Seller Prior to Closing. Seller hereby makes the
following covenants:
(a)    Conduct of the Business.
(i)    From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller agrees that it shall not, without Buyer's prior consent,
which consent may be withheld in Buyer’s sole discretion:
(A)    amend or otherwise change the Organizational Documents of any Company;



--------------------------------------------------------------------------------




(B)    issue or sell or grant any options for any shares of capital stock or
other equity interests, or any options, warrants, convertible securities or
other rights of any kind to acquire any such capital stock or equity interests
in any Company;
(C)    reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of the respective capital stock or make any
other change with respect to the capital structure of any Company;
(D)    allow any Company to acquire any corporation, partnership, limited
liability company, other business organization or division thereof or any assets
other than in the Ordinary Course of Business, in each case that is material,
individually or in the aggregate;
(E)    allow any Company to adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation or recapitalization;
(F)    except to the extent required by applicable Governmental Regulations,
knowingly and intentionally take or omit to take any action which is intended to
render and actually renders any of Seller’s representations or warranties
materially untrue, or which would be a material breach of any of Seller’s
covenants; and
(G)    except to the extent required by applicable Governmental Regulations,
knowingly and intentionally take any action which is intended to have and has a
Material Adverse Effect; and
(H)    allow any Company to apply any of their respective assets to the direct
or indirect payment, discharge, satisfaction or reduction of any amount payable
directly or indirectly by, to or for the benefit of Seller or any Affiliate
thereof (other than any other Company) or to the prepayment of any such amounts
or engage in any transactions with any Affiliate (other than any other Company).
(ii)    From the Effective Date until the Closing Date or earlier termination of
this Agreement, and subject in all respects to the Manager's rights under the
Management Agreement, Seller agrees that it shall cause the Companies to conduct
their businesses in the Ordinary Course of Business and to use commercially
reasonable efforts:
(A)    To preserve intact the assets of the Companies (normal wear and tear
excepted) and relationships with third parties pertaining to their respective
businesses; and
(B)    To comply in all respects with Governmental Regulations to the extent
that such non-compliance, individually or in the aggregate, would be reasonably
likely to have a Material Adverse Effect.
(iii)    Except to the extent Manager is permitted to do any of the following
without the consent of TRS under the terms of the Management Agreement, none of
Seller, Company, or Manager shall enter into any new material contracts or space
leases, agreements or any



--------------------------------------------------------------------------------




modifications to any existing Material Operating Agreements except as required
by the terms thereof, unless:
(A)    any such agreement or modification will not bind Buyer or Resort after
the date of Closing or is subject to termination on not more than sixty (60)
days' notice without penalty or fee;
(B)    Seller has obtained Buyer's prior written consent to such agreement or
modification, which consent shall not be unreasonably withheld or delayed and
shall be deemed given if, within five (5) Business Days following Buyer's
receipt of Seller's request, Buyer fails to provide Seller written notice of
objection; or
(C)    Seller deems it reasonably necessary to enter into such agreement or
modification due to an emergency at the Property.
(iv)    Subject in all respects to the Manager's rights under the Management
Agreement, Seller shall not, and shall not allow any Company between the
Effective Date and the Closing to release or modify any third-party warranties
and guaranties, if any, except with the prior written consent of Buyer.
(v)    Seller shall and shall cause each Company to continue to pay, or cause to
be paid, all premiums on, and shall not cancel or voluntarily allow to expire,
any insurance policies for the Property not procured by Manager unless such
policy is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced.
(vi)    Subject in all respects to Manager's rights under the Management
Agreement, Seller covenants and agrees with Buyer that, to the extent it is or
any Company is legally entitled to do so, between the date of this Agreement and
the date of Closing:
(A)    subject to the restrictions contained herein, as well as seasonal
differences and events or conditions beyond Seller's or any Company's reasonable
control, Seller shall, and shall cause each Company and the Manager to operate
the Resort in substantially the same manner in which it operated the Property
prior to the execution of this Agreement and in accordance with the existing
budget and Manager's property improvement plans (final or proposed);
(B)    Seller shall, or shall cause the Companies to cause Manager to maintain
and replenish sufficient levels of Inventory to operate the Property in
generally the same manner as prior to the execution of this Agreement and to
otherwise promote the Property in generally the same manner as prior to the
execution of this Agreement;
(C)    Seller shall, or shall cause the Companies to cause Manager to, maintain
all Improvements, including HVAC, electrical, sprinkler and water, substantially
in their present condition (ordinary wear and tear and casualty excepted) and in
a manner consistent with the maintenance of the Improvements during Resort
Owner's period of ownership; and



--------------------------------------------------------------------------------




(D)    subject to seasonal differences, market conditions and events or
conditions beyond Seller's or any Company's reasonable control, Seller shall, or
shall cause the Companies to, cause Manager to continue to take Bookings and
otherwise to promote the business of the Property in generally the same manner
as it did prior to the execution of this Agreement; and all advance room
Bookings and all meetings and function Bookings shall be booked at rates, prices
and charges charged for such purposes in the Ordinary Course of Business.
(vii)    Without the prior written consent of Buyer, neither Seller nor any
Company shall create, cause, grant, or permit to exist, any new Encumbrance on
the assets of the Companies or other exceptions to title to the Property, other
than Disclosed Exceptions and Encumbrances incurred in the Ordinary Course of
Business and not incurred in connection with indebtedness for borrowed money,
and in the case of any Monetary Encumbrances, in any event will be released and
terminated on or prior to the Closing.
Section 3.5    Further Assurances. Seller shall use commercially reasonable
efforts to take or cause to be taken all such actions required to consummate the
transactions contemplated hereby including, without limitation, such actions as
may be necessary to obtain, prior to the Closing, all necessary governmental or
other third party approvals and consents required to be obtained in connection
with the consummation of the transactions contemplated by this Agreement.
Section 3.6    Management Agreement. Seller shall, or shall cause the applicable
Company to, terminate the Management Agreement effective as of the Closing, at
Seller’s sole cost and expense.
Section 3.7    Amendment to Schedules. Notwithstanding anything to the contrary
in this Agreement, Seller shall have the right to amend and supplement the
schedules to this Agreement and the representations and warranties of Seller in
this Agreement from time to time prior to the Closing to reflect changes since
the date of this Agreement, to the extent arising in compliance with Section
3.4, by providing a written copy of such amendment or supplement to Buyer;
provided, however, that any amendment or supplement to the schedules to this
Agreement (i) shall have no effect for the purposes of determining whether
Section 6.2(a) has been satisfied if the matter raised in such supplement has a
Material Adverse Effect, but (ii) shall have effect only for the purposes of
limiting the defense and indemnification obligations of Seller for the
inaccuracy or untruth of the representation or warranty qualified by such
amendment or supplement.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER


Section 4.1    Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller as follows:
(a)    Formation; Existence. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware.
(b)    Power; Authority. Buyer has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions



--------------------------------------------------------------------------------




contemplated hereby. The execution, delivery and performance of this Agreement,
the purchase of the Transferred Shares and the consummation of the transactions
provided for herein have been duly authorized by all necessary action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights and by general principles of equity (whether applied in a
proceeding at law or in equity).
(c)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made in
connection with the execution, delivery and performance by Buyer of this
Agreement or any of the transactions required or contemplated hereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Transferred Shares, will not (i) conflict with or result in any violation of
its Organizational Documents, (ii) conflict with or result in any violation of
any provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (iii) violate
any existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
(e)    Financing Solvency. Buyer has, or will at Closing have, sufficient funds
to permit Buyer to consummate the purchase of the Transferred Shares and to pay
the Purchase Price at the Closing.
(f)    Prohibited Persons and Transactions. Neither Buyer, any of Buyer's
Affiliates, nor, to Buyer's knowledge, any of their respective members, officers
or directors is, nor prior to Closing, or the earlier termination of this
Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under the regulations of OFAC of the
Department of the Treasury (including those named on OFAC's Specially Designated
Blocked Persons List) or under any U.S. statute, executive order, or other
governmental action and is not, and prior to Closing or the earlier termination
of this Agreement will not, engage in any dealings or transactions with or be
otherwise associated with such persons or entities.
(g)    Anti-Terrorism Laws.
(i)    None of Buyer or, to Buyer's knowledge, its Affiliates, is in violation
of the Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    None of Buyer or, to Buyer's knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury,



--------------------------------------------------------------------------------




U.S. Department of State, or other U.S. government agencies, all as may be
amended from time to time.
(iii)    None of Buyer or, to Buyer's knowledge, (x) its Affiliates or (y) any
of its brokers or other agents, in any capacity in connection with the purchase
of the Transferred Shares, (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person included in the lists set forth in the preceding paragraph; (B) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order; or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Money Laundering and Anti-Terrorism Laws.
(iv)    Buyer understands and acknowledges that Seller may become subject to
further anti-money laundering regulations, and covenants to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Seller, for the purpose of: (A) carrying out due diligence as may be required by
Governmental Regulations to establish Buyer's identity and source of funds; (B)
maintaining records of such identities and sources of funds, or verifications or
certifications as to the same; and (C) taking any other actions as may be
required to comply with and remain in compliance with anti-money laundering
regulations applicable to Seller.
(h)    No Knowledge of Breaches. Buyer has no knowledge or reason to believe
that any of the representations or warranties made by Seller as of the Effective
Date are untrue, incomplete or inaccurate
(i)    Buyer Sophistication and Diligence. Buyer represents that by reason of
its business and financial experience, and the business and financial experience
of those persons retained by Buyer to advise it with respect to its purchase of
the Transferred Shares, Buyer has sufficient knowledge, sophistication and
experience in business and financial matters to evaluate the merits and risks of
the prospective investment and is able to bear the economic risk of such
investment. Buyer has had adequate opportunity and time to review and analyze
the risks attendant to the transactions contemplated in this Agreement with the
assistance and guidance of competent professionals. In addition, Buyer
acknowledges that it has had a sufficient period of time to inspect, examine and
investigate the Property (and to review survey and title matters relating to the
Property) including, but not limited to, the books and records provided or made
available by Seller. Buyer represents, warrants and agrees that, except for
Seller's representations and warranties expressly set forth herein upon which
Buyer is relying (subject to the terms and conditions set forth herein), Buyer
is relying solely on its own inspections, examinations and investigations in
making the decision to purchase the Transferred Shares.
(j)    Investment Purpose. Buyer will be purchasing the Transferred Shares for
the purpose of investment and not with a view to, or for resale in connection
with, the distribution thereof in violation of applicable federal, state or
provincial securities laws. Buyer acknowledges that the sale of the Transferred
Shares hereunder has not been registered under the Securities Act of 1933 and
the rules promulgated thereunder, as amended (the "Securities Act") or any state
securities laws, and that the Transferred Shares may not be sold, transferred,
offered for sale, pledged,



--------------------------------------------------------------------------------




hypothecated, or otherwise disposed of without registration under the Securities
Act, pursuant to an exemption from the Securities Act or in a transaction not
subject thereto. Buyer represents that it is an "Accredited Investor" as that
term is defined in Rule 501 of Regulation D of the Securities Act.
Section 4.2    Further Assurances. Buyer shall use commercially reasonable
efforts to take or cause to be taken all such actions required to consummate the
transactions contemplated hereby including, without limitation, such actions as
may be necessary to obtain, prior to the Closing, all necessary governmental or
other third party approvals and consents required to be obtained in connection
with the consummation of the transactions contemplated by this Agreement.
Section 4.3    Bookings. Buyer shall assume and honor all Bookings for any
period on or after the Closing Date.
Section 4.4    Records Retention and Tax Cooperation. Buyer shall use its
commercially reasonable efforts to (a) at Seller’s expense, provide Seller with
such information as may reasonably be requested related to Pre-Closing Tax
Periods in connection with the preparation of any Tax Return, audit or other
examination by any Taxing Authority or judicial or administrative proceeding
relating to liability for taxes, and (b) retain and provide Seller with any
records or other information relating to Pre-Closing Tax Periods which may be
relevant to any return, audit or examination, proceeding, litigation,
investigation by any Governmental Authority relating to Seller or its parent
Affiliate, or the pro-rations in Article XI or any indemnification claim arising
pursuant to Article XII. Without limiting the generality of the foregoing, Buyer
shall use its commercially reasonable efforts to retain and make reasonably
available to Seller all records pertaining to the Resort for periods prior to
the Closing until December 31, 2019, including, but not limited to, those
records necessary for Seller's preparation of Tax Returns and responses to
federal Tax audits (including but not limited to copies of Tax Returns,
supporting work schedules and other records or information which may be relevant
to such returns for all Tax periods or portions thereof ending before or
including the Closing Date). Buyer covenants to use its commercially reasonable
efforts to provide Seller with a reasonable opportunity to review and copy any
such records during normal business hours prior to Buyer destroying or otherwise
disposing of same. Buyer acknowledges that the obligations set forth in this
Section 4.4 shall continue for a period of six (6) years following the calendar
date for which such records apply. At Seller's request and at Seller's expense,
Buyer shall promptly (but in no case more than sixty (60) days from request)
prepare and provide to Seller such Tax information as is reasonably requested by
Seller with respect to the operations, assets, or activities of the Resort under
Seller's ownership for Pre-Closing Tax Periods to the extent such information is
relevant to any Tax Return which Seller has the obligation to files; provided,
however, that Buyer shall not be obligated to incur any expense or fee in
connection therewith.
Section 4.5    Officer and Director Indemnification and Insurance. Buyer agrees
that all rights to indemnification and exculpation from liability for acts or
omissions occurring on or prior to the Closing Date now existing in favor of the
current or former directors, officers or employees of the Companies, as provided
in the respective certificates of incorporation or formation, by-laws or
operating agreements, or in indemnification agreements, shall survive the
Closing Date and shall



--------------------------------------------------------------------------------




continue in full force and effect in accordance with their respective terms for
a period of not less than six (6) years after the Closing Date.


ARTICLE V
CERTAIN COVENANTS OF BUYER AND SELLER
Section 5.1    Liquor Licenses.
(a)    Buyer's Application to Change Related Parties.
(i)    All Liquor Licenses currently held for use at the Resorts are identified
on Schedule 5.1(a)(i).  Buyer shall, at its sole cost and expense, promptly
prepare and file an application with each applicable Governmental Authority for
the change in control and change to related parties on the existing license(s)
which allow and provide for the sale and distribution of alcoholic beverages at
the Resorts to members of the public and patrons of the Resorts ("Liquor
Licenses") or for the issuance of new Liquor Licenses.
(ii)    Seller shall reasonably cooperate with Buyer (at no cost or liability to
Seller), and shall cause the Resort Owner, and TRS, at Buyer's cost, to fully
cooperate with Buyer as Buyer may reasonably request to effect the change of
control and change to related parties on the Liquor Licenses, without
limitation, providing and/or executing such commercially reasonable and
customary forms, certificates, agreements or other documents in the form
required by the relevant liquor board or licensing authority and, to the extent
required under Governmental Regulations, establishing any necessary escrow
arrangements, to reflect a change of control and change of related parties on
the current Liquor Licenses. 
(b)    Transfer of Liquor Inventory.  Notwithstanding any other provision of
this Agreement, all wine, beer, spirits and other Alcoholic Beverages located at
the Resort shall be sold and transferred to Buyer only in such manner as
complies with Governmental Regulations, including alcoholic beverage control
laws and the terms of the Liquor Licenses.
Section 5.2    Employee Matters.
(a)    Seller shall cooperate with Buyer and shall use its commercially
reasonable efforts to cause Manager Employer to provide information to Buyer and
its management company regarding Employee names, positions, dates of hire and
current compensation, as reasonably requested by Buyer, and allow Buyer the
opportunity to interview the Employees. Buyer covenants to Seller that Buyer, an
Affiliate of Buyer or its management company shall, before the Closing, offer
employment (to be effective as of the Closing) to substantially all Employees
other than those individuals listed on Schedule 5.2, which in all events must be
sufficient so that the actions of the parties pursuant to this Agreement does
not trigger the application of the WARN Act and will not cause Seller, Manager
Employer, Manager, any Affiliate of Seller, Manager or Manager Employer, to be
subject to the notification requirements of the WARN Act. With respect to those
Employees to whom offers of employment are made by Buyer, an Affiliate of Buyer,
or the management



--------------------------------------------------------------------------------




company selected by Buyer, such offers shall be for employment on substantially
the same terms and conditions as each Employee enjoyed prior to the Closing.
(b)    Seller shall cooperate in good faith with Buyer to prepare and
disseminate to the Employees mutually-agreeable communications regarding the
transactions contemplated hereby in an effort to minimize business disruption
prior to the Closing Date. In the event of a dispute between Seller and Buyer
regarding the content, timing, method of transmission or any other aspect of
such communications, Seller shall make the final determination.
(c)    To the extent that such Employees have not been terminated prior to the
Closing Date, Seller shall cause Manager Employer to terminate no later than the
Closing Date all Employees as to whom Buyer provides notice of its intent to
hire as provided above; provided that for purposes of clarity, Manager or
Manager Employer, as applicable, may, in its sole discretion and at its sole
expense, continue the employment after the Closing of any Employees that Buyer
has not made an offer to employ in order to assist Seller in post-Closing
matters or other duties. Employees who are offered and accept employment with
Buyer, any Affiliate of Buyer, or Buyer's management company are the
"Transferred Employees."
(d)    Buyer and its Affiliates shall be responsible for all severance
obligations (including, but not limited to, Severance Payments and COBRA
benefits) (i) for Employees who are not offered employment with Buyer, an
Affiliate of Buyer or the management company selected by Buyer, on or prior to
the Closing Date; provided however Buyer shall receive a credit for such amounts
pursuant to Section 11.1(h) in an aggregate amount not to exceed Three Hundred
and Forty-Three Thousand Dollars, ($343,000) (the "Severance Reimbursement
Amount"), and (ii) for all Transferred Employees who are terminated by Buyer
within the twelve (12) month period following the Closing Date. The severance
payments for each Employee which is not offered employment and each Transferred
Employee which is terminated, as applicable, shall be no less favorable than the
severance currently offered by Manager Employer under its existing severance
policy or plan (the "Severance Payments"); provided that no Transferred Employee
whose employment is terminated for gross misconduct, insubordination or refusal
to perform employment duties, shall be entitled to any Severance Payment
hereunder. Seller shall be solely responsible for all long-term incentive
payments due to the four (4) employees set forth on Schedule 3.2(b)(iii)
pursuant to the offer letters set forth on such schedule in connection with the
consummation of the transactions contemplated by this Agreement.
(e)    Following the Closing, Buyer will provide to each Transferred Employee,
for the period of at least twelve (12) months immediately following the Closing
Date, no less than the same wage rate or cash salary level in effect for such
Transferred Employee immediately prior to the Closing and employee benefit
plans, (equity and non-equity) incentive compensation and fringe benefits that
are of at least the same or substantially the same value, in the aggregate, as
those in effect immediately prior to the Closing and thereafter, for so long as
such Transferred Employee is employed by Buyer, an Affiliate of Buyer or the
management company selected by Buyer, Buyer shall, or shall cause its Affiliate
to, waive any preexisting condition limitations otherwise applicable to
Transferred Employees and their eligible dependents under any plan providing
health benefits in which Transferred Employees will participate after the
Closing Date. For eligibility and vesting



--------------------------------------------------------------------------------




purposes under any tax-qualified retirement plan sponsored or maintained by
Buyer and its Affiliates and for all purposes with regard to vacation, sick
time, personal time off, or other similar policies, Buyer shall, or shall cause
its Affiliates or the management company selected by Buyer, to, provide
Transferred Employees with past service credit for such Transferred Employees'
service at the Resort, as applicable. Seller and Buyer agree to use commercially
reasonable efforts to cooperate, provide all necessary information required, to
coordinate the direct rollover of Manager's 401(k) plan accounts of the
Transferred Employees to Buyer's 401(k) plan, and take all commercially
reasonable actions required to allow the rollover of existing loans made to
certain participants in Manager's 401(k) plan. Nothing in this Agreement shall
require or permit Buyer to assume any obligations under any Employee Benefit
Plans currently maintained by Manager Employer or its Affiliates.
Notwithstanding the foregoing, Buyer agrees to credit each Transferred Employee
for such Transferred Employee's accrued vacation days, sick-leave or other paid
time-off earned and accrued by such Transferred Employee as of the Cut-Off Time
under Manager Employer's employment policies; provided that Buyer receives a
credit from Seller at Closing for such Transferred Employee's accrued vacation
days, sick-leave or other paid time-off earned and accrued by such Transferred
Employee as of the Cut-Off Time.
(f)    In the event Buyer, an Affiliate of Buyer, or the management company
selected by Buyer either fails to offer to employ a sufficient number of
Employees of Manager or fails to provide sufficient compensation and benefits,
or effectuates terminations or layoffs after the Closing Date, in each case such
that there is deemed to be an employment loss or layoff triggering WARN Act
notice requirements and/or liability, Buyer shall be responsible for all
liabilities and obligations arising under or pursuant to the WARN Act, including
any and all fines, penalties, attorneys’ fees and costs thereunder. Buyer shall
be solely responsible for any and all liabilities, claims and obligations of any
kind arising out of the employment (or termination of employment, whether actual
or constructive) of Transferred Employees arising on and after the Closing Date
("Employee Claims").
(g)    No provision of this Section 5.2 shall create any third party beneficiary
or other rights in any Employee or former Employee (including any beneficiary or
dependent thereof) of Manager or Manager Employer in respect of continued
employment (or resumed employment) with Buyer, any of its Affiliates, or its
property manager, and no provision of this Article shall create any such rights
in any such persons in respect of any benefit that may be provided, directly or
indirectly, under any Employee Benefit Plan of Manager or Manager Employer or
any Buyer Employee Benefit Plan, and nothing herein, whether express or implied
shall be deemed to constitute an amendment or modification under any Employee
Benefit Plan of Manager or Manager Employer or any Buyer Employee Benefit Plan.
If (i) a party other than the parties hereto make a claim or take other action
to enforce any provision in this Agreement as an amendment to Buyer's Employee
Benefit Plan, and (ii) such provision is deemed to be an amendment to such Buyer
Employee Benefit Plan even though not explicitly designated as such in this
Agreement, then, solely with respect to Buyer Employee Benefit Plan at issue,
such provision shall lapse retroactively and shall have no amendatory effect
with respect thereto. Seller and Buyer acknowledge and agree that nothing in
this Agreement is intended to create a "joint employer" relationship between
them with respect to any Employee.



--------------------------------------------------------------------------------




(h)    With respect to the Transferred Employees, Buyer agrees to utilize, or
cause their respective Affiliates to utilize, the alternate procedure set forth
in Rev. Proc. 2004-53 with respect to wage reporting. Seller shall cooperate
with Buyer and shall provide to Buyer, or cause to be provided to Buyer, such
information relating to the Transferred Employees as is necessary for Buyer to
comply with Buyer’s obligations set forth in this Section 5.2.
(i)    After the expiration of the Due Diligence Period and before the Closing
Date, upon prior notice and request by Buyer, Seller and each of the Companies
shall use commercially reasonable efforts to cause Manager to allow Buyer and
its hotel property manager, at Buyer’s sole cost and expense (including
reimbursement for any hourly wages for such Transferred Employees who attend
such training), to conduct offsite training seminars that certain Transferred
Employees will be asked to attend. Notwithstanding the foregoing, in no event
shall the attendance by such Transferred Employees disrupt the normal operations
of the Resort Property.
Section 5.3    Directors' and Officers' Release; Indemnification.
(a)    As of Closing, Seller for itself and for its Affiliates (including the
Companies), absolutely and irrevocably waives, remises, releases, acquits,
satisfies and forever discharges each Person who is now, or has been at any time
prior to the Effective Date, an officer or director of any Company, and each of
their respective predecessors, parents, subsidiaries or Affiliates, and each of
their successors, assigns trustees, directors, officers, shareholders, partners,
managers, members, employees, Affiliates, and servicers, attorneys and agents
(collectively, the "D&O Parties"), from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, liabilities, obligations, expenses, damages,
judgments, executions, actions, inactions, claims, demands and causes of action
of any nature whatsoever, at law or in equity, known or unknown which Seller or
any Company now has or hereafter can, shall or may have the right to assert by
reason of any matter, cause or thing, occurring from the beginning of the world
to and including the Closing Date (the "D&O Claims"), in law or in equity,
including, without limitation, any and all D&O Claims which are presently
unknown, unsuspected, unanticipated or undisclosed. Seller acknowledges that
there is a risk that subsequent to the Closing Date, Seller may discover, incur,
or suffer from D&O Claims which were unknown or unanticipated on the date of
this Agreement, including, without limitation, unknown or unanticipated D&O
Claims which, if known by Seller on the date of this Agreement, may have
materially affected Seller's decision to execute this Agreement. Seller
acknowledges that Seller is assuming the risk of such unknown and unanticipated
D&O Claims and agrees that this Section 5.3(a) applies thereto.
(b)    Following the Closing, Buyer shall, and shall cause the Companies to,
provide with respect to each of the D&O Parties the indemnification rights which
such D&O Parties has as of the date of this Agreement under the provisions of
its respective Organizational Documents, for claims arising out of, and related
to, any threatened or actual claim, action, suit, proceeding or investigation
based in whole or in part on or arising out of the fact that such Person is or
was a manager, director or officer of any of the D&O Parties and pertaining to
any matter first arising subsequent to the Closing Date and asserted or claimed
after the Closing Date (the "D&O Indemnified Liabilities"). Buyer shall, or
shall cause the Companies to, pay expenses in advance



--------------------------------------------------------------------------------




of the final disposition of any such action or proceeding to each D&O Party. Any
D&O Party wishing to claim indemnification under this Section 5.3 upon learning
of any such claim, action, suit, proceeding or investigation, shall promptly
notify Buyer (but the failure so to notify shall not relieve a party from any
liability which it may have under this Section 5.3 except to the extent such
failure materially prejudices such party).
(c)    Buyer covenants for itself and its successors and assigns, that it and
they shall not institute any action or proceeding in any court or before any
administrative agency or before any other tribunal against any of the D&O
Parties (including the Companies) with respect to any liabilities, actions or
causes of action relating to, arising out of or resulting from this Agreement or
the Transaction. Any such action or proceeding is to be brought solely against
Seller.
Section 5.4    Guest Data and Excluded Intellectual Property.
(a)    Buyer and Seller acknowledge and agree that pursuant to the term of the
Management Agreement, the Guest Data is jointly owned by the Companies and
Manager and Manager shall have the right to continue to own and use the Guest
Data in any reasonable manner.
(b)    Buyer acknowledges that the Companies do not have rights under or title
to, and Buyer is not acquiring, nor following the Closing will the Companies
have any rights with respect to or under the Excluded Contracts or the Excluded
Intellectual Property.
Section 5.5    Limited License to KSL Capital to Use Owned Intellectual
Property. Effective upon Closing, Buyer hereby grants to Seller and its
Affiliates a non-exclusive, perpetual, royalty-free, irrevocable license back to
use, reproduce, and display the Owned Intellectual Property of the Companies as
of the Closing Date solely for use in connection with its private placement and
private investor relations activities, including but not limited to the
marketing of future funds or other similar endeavors which in no event shall
include any public sharing of information. Seller agrees and acknowledges that,
upon Closing, Buyer (through the Companies) shall be the sole and exclusive
owner of the Intellectual Property, including all goodwill associated therewith,
and agrees that it will do nothing inconsistent with such ownership.
Section 5.6    Buyer Covenant to Maintain REIT Status. Buyer shall maintain the
Trust as a real estate investment trust for federal income tax purposes for the
Tax year in which the Closing occurs. Buyer covenants and agrees not to take any
action or operate the Trust in such a manner as to cause the Trust to lose its
qualification as a real estate investment trust for federal income tax purposes
for its taxable year which includes the day of Closing; provided, however, that
Buyer makes no representation or warranty concerning the status of the Trust as
a real estate investment trust for federal income tax purposes for any period
prior to the Closing. Subject to the foregoing, nothing in this Section 5.6
shall limit the right of Buyer to liquidate the Trust at any time subsequent to
one (1) Business Day after the Closing Date. In addition, nothing in this
Section 5.6 shall in any way be construed as a representation of Buyer regarding
any pre-closing matters related to the Trust or creating any indemnification
obligations relating to any pre-closing matters related to the Trust. Buyer
shall have no obligation to make any expenditure to remedy for the benefit of
Seller (or its direct or indirect owners) any failure to comply with a REIT
qualification requirement related to any structural item, item of gross income,
asset or organizational matter in existence or related to



--------------------------------------------------------------------------------




periods on or prior to the Closing Date; provided that Buyer shall provide
Seller with adequate opportunity to cure any such defect by payment of any
applicable penalty or excise tax, at no cost or expense to Buyer or the
Companies. With respect to the taxable year of the Trust which includes the
Closing Date, the Trust shall not designate as “capital gain dividends” within
the meaning of Section 857 of the Code any dividends paid to Seller during 2015
(or dividends treated as paid to Seller during such taxable year), except to the
extent arising from gain from the sale or exchange of a capital asset held for
more than one year during the period commencing January 1, 2015 and ending on
the Closing Date. For avoidance of doubt, so long as the Trust has no gain from
the sale or exchange of a capital asset held for more than one year during the
period commencing January 1, 2015 and ending on the Closing Date, the Seller’s
Form 1099-DIV for 2015 from the Trust shall not report any capital gain
distributions or dividends.
Section 5.7    Seller Retained Liability. From and after the Closing Date,
Seller agrees to retain all liability relating to (a) the indemnification
obligations of Resort Owner pursuant to Section 5 of the Confidential Mediation
Settlement Agreement and Mutual General Release dated as January 25, 2014
between RP Hotel Holdings, LLC and Tatro Construction Co., LLC (the "Settlement
Agreement") and (b) the Sales and Use Tax Audit from the Florida Department of
Revenue described on Schedule 3.2(r) (collectively, the "Seller Retained
Liabilities"). Buyer shall, and shall cause its subsidiaries to, (i) fully
cooperate with Seller with respect to the indemnification obligations arising
pursuant to Section 5 of the Settlement Agreement, (ii) forward any claims or
correspondence with respect thereto to the contact person identified by Seller
to Buyer from time to time, and (iii) execute all documents reasonably requested
by Seller relating to the settlement of any claims arising thereunder. Until the
Seller Retained Liabilities are paid in full or until the statute of limitations
with respect to such liabilities has lapsed, Seller shall retain sufficient
assets to satisfy its obligations to pay the Seller Retained Liabilities or
cause an Affiliate of Seller with assets sufficient to pay the Seller Retained
Liabilities to assume the obligations set forth in this Section 5.7.
Section 5.8    New Management Agreement. Buyer hereby agrees to enter into a new
management agreement with an eligible independent contractor for the management
of the Resort effective as of the Closing.
ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING
Section 6.1    Conditions Precedent to Seller's Obligations. The obligation of
Seller to consummate the transfer of the Transferred Shares to Buyer on the
Closing Date is subject to the satisfaction (or waiver by Seller) as of the
Closing of the following conditions:
(a)    Each of the representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date; provided, however, that any representations
and warranties that are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects (but subject to the materiality or
Material Adverse Effect qualifiers contained in such representations and
warranties).



--------------------------------------------------------------------------------




(b)    Buyer shall have performed or complied in all material respects with each
obligation and covenant required by this Agreement to be performed or complied
with by Buyer on or before the Closing.
(c)    The Deposit Escrow Agent shall have received all of the documents
required to be delivered by Buyer under Section 7.1.
(d)    The Deposit Escrow Agent shall have received the Purchase Price in
accordance with Section 2.2 and all other amounts due to Seller from Buyer
hereunder.
(e)    There shall be no judicial, quasi-judicial, administrative or other
proceeding initiated by a person or entity that is not an Affiliate of Seller
pending that seeks to enjoin the consummation of the sale and purchase hereunder
as of the Closing Date.
Section 6.2    Conditions to Buyer's Obligations. The obligation of Buyer to
purchase and pay for the Transferred Shares is subject to the satisfaction (or
waiver by Buyer) as of the Closing of the following conditions:
(a)    Each of the representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of Closing Date; provided, however, that any representations and
warranties that are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects (but subject to the materiality or Material
Adverse Effect qualifiers contained in such representations and warranties).
(b)    Seller shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by Seller on or before the Closing.
(c)    No judgment, order, lis pendens, injunction or any other action of any
court or administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any Governmental Authority of
competent jurisdiction that is materially necessary to Buyer's operation of the
Property in the Ordinary Course of Business shall be in effect as of the Closing
which restrains or prohibits the transfer of the Transferred Shares or the
consummation of any other transaction contemplated hereby and which would result
in a Material Adverse Effect.
(d)    Buyer shall have obtained or the Title Company shall have irrevocably
committed to issue the Title Policy.
(e)    The Management Agreement and the KSL Retail Agreement shall be terminated
effective as of the Closing, at Seller’s or the Companies sole cost and expense.
(f)    The Deposit Escrow Agent shall have received all of the documents
required to be delivered by Seller under Section 7.2, and all of the consents or
actions set forth on Schedule 6.2(f) shall have been obtained or occurred, as
applicable.



--------------------------------------------------------------------------------




Section 6.3    Waiver of Conditions Precedent. The Closing shall constitute
conclusive evidence that Seller and Buyer have respectively waived any
conditions which are not satisfied as of the Closing.
ARTICLE VII
CLOSING DELIVERIES
Section 7.1    Buyer Closing Deliveries. Buyer shall deliver or cause to be
delivered the following documents at Closing:
(a)    a certificate of Buyer certifying as to the satisfaction of the condition
set forth in Section 6.1(a) and Section 6.1(b); and
(b)    funds evidencing the Purchase Price (disbursed as provided in Section 2.2
and as adjusted by the application of the Debt Payoff Amount, the Deposit and
the Redemption Amount), plus or minus costs and prorations as set forth herein
and any other funds needed to satisfy Buyer's obligations hereunder;
(c)    a duly executed and sworn officer's certificate from Buyer (or the
general partners, manager or managing member of Buyer, where appropriate)
certifying that Buyer has taken all necessary action to authorize the execution
of all documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(d)    an executed and acknowledged incumbency certificate from Buyer (or the
general partners, manager or managing member of Buyer, where appropriate)
certifying the authority of the officers of Buyer (or the general partner,
managing member of Buyer, where appropriate) to execute this Agreement and the
other documents delivered by Buyer to Seller at the Closing;
(e)    if applicable, all transfer Tax Returns which are required by
Governmental Regulations in connection with the payment of all state or local
real property Transfer Taxes that are payable or arise as a result of the
consummation of the Transactions, in each case, as prepared by Seller and duly
executed by Buyer;
(f)    the Holdback Escrow Agreement duly executed by Buyer;
(g)    a closing statement prepared and approved by Seller and Buyer, consistent
with the terms of this Agreement.
Section 7.2    Seller Closing Deliveries. Seller shall deliver or cause to be
delivered the following documents at Closing:
(a)    certificates representing the Transferred Shares, duly endorsed in blank
or accompanied by a stock or share power, as applicable, duly endorsed in blank
in proper form for transfer;
(b)    the Holdback Escrow Agreement duly executed by Seller;



--------------------------------------------------------------------------------




(c)    an affidavit that Seller is not a "foreign person" within the meaning of
the Foreign Investment in Real Property Tax Act of 1980, as amended;
(d)    a certificate of Seller certifying as to the satisfaction of the
condition set forth in Section 6.2(a) and Section 6.2(b);
(e)    a closing statement prepared and approved by Seller and Buyer, consistent
with the terms of this Agreement;
(f)    copies of payoff letters with respect to the payment of the Debt Payoff
Amount.
(g)    a duly executed and sworn officer's certificate from Seller certifying
that Seller and its stockholders have taken all necessary action to authorize
the execution of all documents being delivered hereunder and the consummation of
all of the transactions contemplated hereby and that such authorization has not
been revoked, modified or amended;
(h)    an executed and acknowledged incumbency certificate from Seller
certifying the authority of the officers of Seller to execute this Agreement and
the other documents delivered by Seller to Buyer at the Closing;
(i)    if applicable, all transfer Tax Returns which are required by
Governmental Regulations in connection with the payment of all state or local
real property Transfer Taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by Seller and duly executed by Buyer;
(j)    the effective written resignations of each of the directors, trustees,
and officers of each of the Companies;
(k)    the original Organizational Documents, corporate minute books and other
corporate records of each of the Companies;
(l)    an owner’s title affidavit, including a “gap indemnity” undertaking, in
form and substance reasonably satisfactory to the Title Company, executed by
Seller and/or the Companies and duly acknowledged;
(m)    an opinion from one of the accounting firms commonly referred to as the
"Big Four" to the effect that the Trust has at all times qualified as and for
taxation as a REIT within the meaning of Section 856 of the Code, substantially
in the form previously delivered to the Trust, and subject to factual
representations to be made by the Trust; and
(n)    evidence of termination of the Management Agreement and the KSL Retail
Agreement.
Section 7.3    Removal of Excluded Assets. The Excluded Assets shall be removed
from the Resort by Seller, at its expense, on or prior to the Closing Date,
except with respect to those Excluded Assets that the Seller and Buyer
reasonably agree are required for the operation of the



--------------------------------------------------------------------------------




Resort on the Closing Date, which shall be removed by Seller within ten (10)
days following the Closing Date.
 
ARTICLE VIII
INSPECTION
Section 8.1    Right of Inspection.
(a)    Commencing on the Effective Date and continuing until the Closing Date,
or the earlier termination of this Agreement, Buyer and its agents shall have
the right, upon reasonable prior written notice to Seller and at Buyer's cost,
risk and expense to inspect the Property during business hours, provided that
(i) any such access shall be conducted in a manner not to interfere with the
normal day to day business operation of the Property, and (ii) the Buyer hereby
agrees that it is not authorized to and shall not (and shall not permit any of
its employees, agents, representatives or Affiliates to) contact any employee
(excluding executive officers), customer, supplier, distributor, franchisee or
other material business relation of the Companies regarding, its business or the
transactions contemplated by this Agreement without the prior consent of Seller.
Notwithstanding the foregoing, Buyer shall not have the right to do any invasive
testing of the Property without the prior written consent of Seller, which may
be granted or withheld in Seller's sole and absolute discretion. Regardless of
the recommendations or other findings of any Phase I environmental assessment
ordered or obtained by Buyer, Buyer shall not conduct or contract for any
so-called Phase II environmental assessment, including, but not limited to
testing, sampling, boring, drilling or other physically intrusive examination,
without the prior written consent of Seller, which consent may be granted or
withheld in Seller's sole and absolute discretion. Buyer's right of inspection
of the Property shall be subject to the rights of the Tenants and Resort guests.
(b)    Upon Buyer's request, Seller shall deliver such other documents and
information as Buyer may reasonably request concerning the Resort, the Property,
excluding documents and information which are subject to confidentiality
agreements which do not permit their disclosure to Buyer, and documents and
information subject to the attorney-client privilege.
(c)    Seller agrees, without undue expense or inconvenience to Seller, to
reasonably cooperate with Buyer in connection with its investigation of the
Resort and the Transferred Shares and all other matters pertaining thereto.
Buyer shall not cause or permit any mechanic liens, materialmen's liens or other
liens to be filed against the Property as a result of its due diligence review,
testing and inspections of the Property.
(d)    If Buyer does not acquire the Property for any reason whatsoever, Buyer
shall destroy or return all "Confidential Information" (as defined in the
Confidentiality Agreement) as required pursuant to the terms of the
Confidentiality Agreement.
Section 8.2    Indemnification; Restoration. Buyer agrees to save, protect,
defend, indemnify and hold Seller and each of its Indemnitees harmless from and
against any and all liabilities suffered or incurred by Seller or any of its
Indemnitees as a result of or in connection with any activities of Buyer
(including activities of any of Buyer's employees, consultants, contractors or



--------------------------------------------------------------------------------




other agents) relating to its inspection of the Property, including, without
limitation, mechanics' liens, materialmen's liens or other liens, damage to the
Property, injury to persons or property resulting from such activities in
connection therewith or a violation of the confidentiality provisions of this
Agreement. If the Property is damaged in any material respect as result of such
activities, Buyer, at its sole cost and expense, shall promptly repair such
damage to the Property to the reasonable satisfaction of Seller.
ARTICLE IX
TITLE
Section 9.1    Title. Seller has delivered to Buyer a current commitment for
ALTA title insurance, issued by the Title Company, showing Seller's interest in
the Property and copies of all exception documents referenced therein. Seller
shall be obligated to cure (either by payment or by providing a bond or other
financial commitment to the Title Company such that the items are not shown as
exceptions in the Title Policy) all Monetary Encumbrances.
Section 9.2    Survey. Seller has provided to Buyer, the most current survey of
the Property in the possession of Seller.
Section 9.3    Delivery of Title. At the Closing, Seller shall obtain releases
of or cause the Title Company to insure over (in a manner acceptable to Buyer)
all Monetary Encumbrances and deliver title to the Property and Improvements
subject only to the Disclosed Exceptions.
Section 9.4    Cooperation. In connection with obtaining each Title Policy,
Buyer and Seller, as applicable, and to the extent requested by the Title
Company, will deliver to the Title Company (a) evidence sufficient to establish
(i) the legal existence of Buyer and Seller and (ii) the authority of the
respective signatories of Seller and Buyer to bind Seller and Buyer, as the case
may be, and (b) an ALTA statement in the form reasonably required by the Title
Company.


ARTICLE X
TRANSACTION COSTS; RISK OF LOSS


Section 10.1    Transfer Taxes and Transaction Expenses. Upon the Closing, Buyer
shall pay (i) the costs of any owner's policy of title insurance based on each
Title Commitment, (ii) 100% of any Transfer Taxes triggered by the transactions
contemplated hereby, (iii) all of its due diligence expenses, (iv) the costs of
any endorsements to the owner's policy of title insurance, (v) the costs of any
lenders' policies of title insurance issued based on the Title Commitments,
(vi) any appraisals, (vii) any new environmental reports, any new property
condition reports and any updated or new surveys of the Property and (viii) any
fees or expenses with respect to any financings arranged by Buyer in connection
with the purchase of the Transferred Shares. Except to the extent otherwise
specifically provided herein, all other expenses incurred by Seller and Buyer
with respect to the negotiation, documentation and closing of the transactions
contemplated hereby, including, without limitation, Seller's and Buyer's
respective attorneys' fees and expenses, shall be borne and paid by the party
incurring same.



--------------------------------------------------------------------------------




Section 10.2    Risk of Loss.
(a)    If, on or before the Closing Date, the Property or any portion thereof
shall be (i) materially damaged or destroyed by fire or other casualty or (ii)
taken as a result of any condemnation or eminent domain proceeding, Seller shall
promptly notify Buyer and, at Closing, Seller will credit against the Purchase
Price payable by Buyer at the Closing an amount equal to the net proceeds (other
than on account of business or rental interruption relating to the period prior
to Closing), if any, received by Seller as a result of such casualty or
condemnation, plus the amount of any deductible (unless such casualty or
condemnation constitutes a Material Casualty or Material Condemnation, as
applicable), less any amounts spent to restore the Property. If as of the
Closing Date, Seller has not received any such insurance or condemnation
proceeds, then the parties shall nevertheless consummate on the Closing Date the
conveyance of the Transferred Shares (without any credit for such insurance or
condemnation proceeds except for a credit for any deductible under such
insurance) and Seller will at Closing assign to Buyer all rights of Seller, if
any, to the insurance or condemnation proceeds (other than on account of
business or rental interruption relating to the period prior to Closing) and to
all other rights or claims arising out of or in connection with such casualty or
condemnation.
(b)    Notwithstanding the provisions of Section 10.2(a), if, on or before the
Closing Date, the Property or any portion thereof shall be (i) damaged or
destroyed by a Material Casualty or (ii) taken as a result of a Material
Condemnation, Buyer shall have the right, exercised by written notice to Seller
no more than five (5) Business Days after Buyer has received notice of such
Material Casualty or Material Condemnation, to terminate this Agreement. In
which case, neither Buyer nor Seller shall have any further rights or
obligations hereunder with respect to the purchase and sale of the Transferred
Shares other than those which would expressly survive a termination of this
entire Agreement and the Deposit Escrow Agent shall promptly disburse the
Deposit to Buyer. If Buyer fails to timely terminate this Agreement in
accordance with this Section 10.2(b), the provisions of Section 10.2(a) shall
apply. As used in this Section 10.2(b), a "Material Casualty" shall mean any
damage to the Property or any portion thereof by fire or other casualty that
will (i) cost more than Five Million Dollars ($5,000,000) to repair or (ii) will
prevent the Resort from being substantially operated in the Ordinary Course of
Business for more than ninety (90) days (in each case, as reasonably estimated
by an independent and disinterested architect or registered professional
engineer competent to make such estimate and selected by Buyer). As used in this
Section 10.2(b), a "Material Condemnation" shall mean a taking that results in:
(i) the loss of any portion of the common areas of the Property which have a
material impact on the operation of the Resort; (ii) a material reduction or
restriction in access to the Property, including ingress or egress; (iii) a
permanent Material Adverse Effect on the operation of the Resort; or (iv) the
Resort from not being substantially operated in the Ordinary Course of Business
for more than ninety (90) consecutive days.
(c)    Subject to the provisions of this Section 10.2, the risk of loss or
damage to the Property shall remain with Seller until the occurrence of the
Closing.







--------------------------------------------------------------------------------




ARTICLE XI
ADJUSTMENTS
Section 11.1    Adjustments and Prorations. The matters and items set forth
below shall be apportioned between Seller and Buyer or, where applicable,
credited in total to a particular party, without duplication:
(a)    Taxes. All real and personal property taxes and special assessments, if
any, whether payable in installments or not, shall be prorated as of the Cut-Off
Time and Seller shall be responsible for all such amounts attributable to the
period prior to the Cut-Off Time, and Buyer shall be responsible for all such
amounts attributable to the period after the Cut-Off Time. If such taxes for the
Tax year in which the Closing occurs or any previous Tax year have not been
finally determined on the Closing Date, then such taxes shall be prorated on an
estimated basis using the most current information available. When such taxes
have been finally determined, the parties shall recalculate such prorations and
any amount payable by Seller or Buyer shall be paid to the other party within
fifteen (15) days after such taxes are finally determined.
(b)    Room Rentals. One-half (50%) of the room rentals attributable to the
night prior to the Closing Date shall be the property of applicable Seller and
the remaining one-half (50%) shall be the property of Buyer. Room rentals
attributable to any night prior to the night prior to the Closing Date shall be
the property of applicable Seller.
(c)    Reservation Deposits. Prepaid and unearned reservation and event deposits
(including deposits for group Bookings and events) and other such third party
prepaid items relating to periods after the Cut-Off Time shall be transferred to
Buyer, or the amounts thereof credited to Buyer, at the Closing.
(d)    Utility Charges. Utility charges for telephone, gas, electricity, sewer,
water and other services shall not be prorated to the extent that Seller can
make arrangements for the rendering of final bills based on meter readings as of
the Cut-Off Time. Seller shall be responsible for the payment at the Closing of
all bills for utility charges up to and including the Cut-Off Time. To the
extent that utility bills cannot be rendered as of the Closing Date, such
charges for the period through the Cut-Off Time shall be prorated as of the
Cut-Off Time based upon the most recent available bills and readjusted on the
basis of the actual bills as and when received. Seller shall receive a credit
for all deposits transferred to Buyer or which remain on deposit for the benefit
of Buyer with respect to such utility contracts, otherwise such deposits shall
be refunded to Seller.
(e)    Accounts Payable, Operating Expenses and Trade Accounts. At Closing,
Seller shall receive a credit for all unconsumed portions of prepaid expenses,
including any prepaid personal or real property taxes, but excluding prepaid
expenses to the extent they pertain to Operating Agreements which constitute
Excluded Assets. Buyer shall receive a credit for all Accounts Payable, and
accrued operating expenses up to and including the Cut-Off Time. All Accounts
Payable for which Buyer received a credit pursuant to this Section 11.1(e) and
all accounts payable, operating expenses and trade accounts of the Resort
accruing after the Cut-Off Time ("Post-Closing Expenses") shall be the
responsibility of Buyer; provided, however, that following the Closing, Seller
and Buyer shall re-prorate the amount of Seller's credit or the amount of any
Post-Closing Expenses and pay



--------------------------------------------------------------------------------




any deficiency in the original proration to the other party promptly upon
receipt of the actual bill for such goods or services (including, with respect
to invoices not received until after the Closing Date that cover both
pre-Closing and post-Closing periods).
(f)    Food, Beverage and Other Income. Revenues from food, beverage and banquet
services, room service, public room revenues, laundry facility revenue and other
services rendered to guests of the Resort and the expenses related thereto
attributable to periods prior to the Cut-Off Time shall be the property of
Seller.
(g)    Tenant Leases. All rentals under the Tenant Leases (including fixed rents
and charges in respect of electricity, operating expenses and taxes) shall be
prorated as of the Cut-Off Time if, as and when collected. If there are any
arrearages under the Tenant Leases as of the Closing Date, any delinquent rents
collected by Seller or Buyer after the Closing Date with respect to such Tenant
Leases shall be applied first to any arrearages for the calendar month in which
the Closing occurs, second to any arrearages for the calendar month immediately
preceding the calendar month in which the Closing occurs, third to any
arrearages for the months after the calendar month in which the Closing occurs,
and fourth to any other arrearages. Buyer shall use commercially reasonable
efforts to collect such arrearages and shall cooperate with Seller, at Seller's
cost, in connection with any collection efforts of Seller. Buyer shall receive a
credit in the amount of any unapplied Security Deposits under the Tenant Leases.
Notwithstanding anything to the contrary, there shall be no credit to Buyer for
any periods of free or reduced rent under the Restaurant Lease, and no
prorations shall be made with respect to the TRS Lease.
(h)    Accrued Vacation; Severance Payments and Training Costs. Buyer shall
receive a credit in an amount equal to one hundred percent (100%) of the Accrued
Vacation Pay as of the Cut-Off Time of all Transferred Employees. Buyer shall
receive a credit with respect to the Severance Payments paid by Buyer in
accordance with Section 5.2(d)(i) in an amount not to exceed the Severance
Reimbursement Amount. Seller shall receive a credit in an amount equal to any
employee expenses incurred by Seller or the Companies with respect to any
Transferred Employees that attended the training seminars contemplated by
Section 5.2(i).
(i)    Account Cash. To the extent not distributed to Seller prior to the
Closing, all Account Cash as of the Cut-Off Time shall become the property of
Buyer and the amount thereof shall be credited to Seller at the Closing.
(j)    Accounts Receivable. Accounts Receivable shall be identified as of the
Cut-Off Time. At the Closing, Seller shall receive a credit for all Accounts
Receivable which are unpaid for less than sixty-one (61) days, and Buyer shall
be entitled to all amounts collected for such Accounts Receivable. Seller shall
be entitled to all Accounts Receivable that are unpaid for sixty-one (61) days
or more and Buyer shall not receive a credit for such Accounts Receivable. Buyer
shall use commercially reasonable efforts to collect such Accounts Receivable on
behalf of Seller and shall promptly remit payment of such to Seller upon
receipt, to the extent collected.
(k)    Inventory and Retail Merchandise. Seller shall at Closing receive a
credit for the book value of the Resort's existing (i) unopened Inventories and
(ii) Retail Merchandise.



--------------------------------------------------------------------------------




(l)    Gift Certificates, Gift Cards and Gift Letters. Following the Closing,
Buyer shall honor when presented Seller's outstanding gift certificates, gift
cards and gift letter. Buyer shall receive a credit of 50% of the aggregate face
amount (or value based upon the average daily rates as reflected in the Monthly
Reports (as defined in the Management Agreement) over the trailing 12 month
period prior to the Effective Date to the extent not for a specified amount) of
such outstanding gift certificates, gift cards and gift letter at Closing that
were sold for value at Closing; provided, however, there shall be no proration
for outstanding gift certificates, gift cards, and gift letters that were issued
by the Companies for no cash consideration in the Ordinary Course of Business
(i.e., for charitable purposes or for guest satisfaction issues).
(m)    Travel Planner Commissions. Seller shall at Closing receive a credit for
any commissions paid by Seller that are applicable to Bookings at the Resort
after the Cut-Off Time.
(n)    Alcoholic Beverage Deposits. Seller shall receive a credit for all
deposits with vendors that are transferred to Buyer or which remain on deposit
for the benefit of Buyer with respect to Alcoholic Beverages at the Resort;
otherwise such deposits shall be refunded to Seller.
(o)    Reconciliation. Buyer and Seller will conduct inventories, examinations
and audits of the Resort as may be necessary to make the adjustments and
prorations required under this Section, or under any other provisions of this
Agreement. Based upon such audits, examinations and inventories conducted on the
night preceding the Closing Date, Seller and Buyer will prepare a
reconciliation, which will show the net amount due either to Seller or to Buyer
as the result thereof, and such net amount will be added to, or subtracted from,
the payment of the Purchase Price to be paid to Seller pursuant to this
Agreement.
Section 11.2    Calculation of Adjustments.
(a)    Pre-Closing Estimate and Closing Adjustment. If any items to be adjusted
pursuant to this Article XI are not determinable at the Closing, Seller shall
provide an estimate of such amounts in its reasonable determination, and an
adjustment shall be made at Closing based on such estimate.
(b)    No later than thirty (30) days following the Closing Date, Buyer shall
deliver to Seller a schedule of prorations setting forth Buyer's determination
of all adjustments to the prorations made at Closing (including a true-up of
those adjustments made pursuant to Section 11.2(a)) that it believes are
necessary to complete the prorations as set forth in this Article XI, together
with all supporting documentation evidencing the prorations included on such
schedule. Any errors or omissions in computing adjustments or readjustments at
the Closing or thereafter shall be promptly corrected or made, provided that the
party seeking to correct such error or omission or to make such readjustment
shall have notified the other party of such error or omission or readjustment on
or prior to the date that is one hundred fifty (150) days following the Closing.
On or before that date that is one hundred eighty (180) days following the
Closing, the parties shall agree on a schedule of prorations (the "Post-Closing
Adjustment Schedule"), and the party that is obligated to pay any excess
pursuant to the Post-Closing Adjustment Schedule shall pay to the other party
the amount of such excess. Such amount shall be due and payable by the party
obligated to pay within thirty (30) days of the finalization of the Post-Closing
Adjustment Schedule.



--------------------------------------------------------------------------------




Section 11.3    Guest Property. Property of guests of the Resort in a Company's
care, possession or control (excluding that in guest rooms) on the Closing Date
shall be handled in the following manner:
(a)    Safe Deposit Boxes. Subject to the requirements of local law, three (3)
days prior to the Closing Date, Seller shall notify all guests of the Resort who
have safe deposit boxes advising them of the pending sale of the Resort and
requesting the removal and verification of the contents of such safe deposit
boxes. Boxes of guests not responding to the written notice shall be listed at
the end of such three (3) day period. Such boxes shall be opened on the
following day in the presence of representatives of Seller and Buyer to be
agreed upon between Seller and Buyer and the contents thereof shall be recorded.
Any property contained in the safe deposit boxes and so recorded and thereafter
remaining in the hands of Buyer shall be the responsibility of Buyer.
(b)    Baggage Inventory. All guest baggage and other guest property checked and
left in the possession, care and control of a Company shall be listed in an
inventory to be prepared in duplicate and signed by Seller's and Buyer's
representatives on the day prior to the Closing Date (the "Baggage Inventory
List"). Buyer shall be responsible from and after the Closing Date for all
baggage (and the contents thereof) and other guest property listed on the
Baggage Inventory List.


ARTICLE XII
INDEMNIFICATION


Section 12.1    Indemnification by Seller. Following the Closing, Seller shall
indemnify and hold harmless Buyer and its respective stockholders, partners,
members, managers, directors, officers, employees, Affiliates and agents (each,
a "Buyer Indemnified Party" and collectively, the "Buyer Indemnified Parties"),
from and after the Closing Date, against and in respect of Losses arising from
or related to (a) any breach of any of the representations, warranties or
covenants and agreements made by Seller in this Agreement, (b) the Seller
Retained Liabilities, and (c) any fees, commissions, or like payments by any
Person having acted or claiming to have acted, directly or indirectly, as a
broker, finder or financial advisor for Seller in connection with the
transactions contemplated by this Agreement or breach of Section 15.2(a) (the
items set forth in subsections (b) and (c) and any amount owing to Buyer under
Section 11.2 are referred to herein as the "Excluded Matters").
Section 12.2    Indemnification by Buyer. Following the Closing, Buyer shall
indemnify and hold harmless Seller and its respective stockholders, members,
managers, partners, directors, officers, employees, Affiliates and agents (each
a "Seller Indemnified Party" and collectively, the "Seller Indemnified Parties")
at all times from and after the Closing Date against and in respect of Losses
arising from or relating to: (a) any breach of any of the representations or
warranties or covenants and agreements made by Buyer in this Agreement; (b) all
liabilities or obligations of the Companies, relating to any period after to the
Closing Date, (c) any actions or omissions of Buyer, its Affiliates, or their
designee or management company engaged by Buyer to employ Resort personnel, or
any agents or representatives thereof, in the process of the hiring any
Employees, including, without limitation, any claims arising out of or relating
to whether, and upon which terms



--------------------------------------------------------------------------------




and conditions, any such Employees are offered employment by Buyer or such
designee or management company, or are hired (or subsequently terminated) by
Buyer or such designee or management company, or which may otherwise exist
regarding the employment of employees at the Resort by Buyer or such designee or
management company from and after the Closing; and (d) arising from or related
to any fees, commissions, or like payments by any Person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Buyer in connection with the transactions contemplated by this
Agreement.
Section 12.3    Limitations of Indemnity.
(a)    Notwithstanding the foregoing and except as provided otherwise in this
Section 12.3, (i) except with respect to the Excluded Matters and any claim
under Article XIV, no amounts shall be payable to any Buyer Indemnified Party
unless and until the aggregate amount payable to such Buyer Indemnified Party
exceeds Two Million Seven Hundred Eighty Thousand Dollars ($2,780,000) in the
aggregate (the "Deductible"), in which event such Buyer Indemnified Party shall
be entitled to recover only that portion of Losses actually incurred as a direct
result of all such breaches that exceeds the Deductible from and to the extent
of the amount then available under the Holdback, and (ii) no claim for
indemnification shall first be asserted after the one year anniversary of the
Closing Date; provided however that a claim for indemnification with respect to
any Income Taxes of the TRS or the Trust that are due with respect to any
Pre-Closing Tax Period may be asserted until December 31, 2016 and the Retained
Amount shall remain in escrow until December 31, 2016 solely to secure any such
claim for indemnification. With respect to any indemnification claims made by a
Buyer Indemnified Party pursuant to Article XIV, the "Deductible" for purposes
of those claims shall be Zero Dollars ($0) plus the amount of any Tax refunds or
rebates of any previously paid Taxes of the Trust or the Companies with respect
to any Pre-Closing Tax Periods. Other than for the Excluded Matters, in no event
shall the amount payable by Seller pursuant to this Agreement exceed the
Holdback. Seller agrees to remain directly responsible for any liability for
Losses with respect to the Excluded Matters, and Buyer shall not be required to
seek recovery from the Holdback for Losses with respect thereto and the
Deductible shall not apply to any Losses with respect to the Excluded Matters.
(b)    No party hereto shall have any liability under any provision of this
Agreement or otherwise for any punitive, incidental, consequential, special or
indirect damages, including business interruption, loss of future revenue,
profits or income, or loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby.
(c)    No breach by Seller of any representation, warranty, covenant or
agreement in this Agreement or any schedule, certificate or other document
delivered pursuant hereto or thereto or in connection with the transactions
contemplated hereby shall be deemed to be a breach of this Agreement or any
schedule, certificate or other document delivered pursuant hereto or thereto or
in connection with the transactions contemplated hereby for any purpose
hereunder, and no Buyer Indemnified Party shall have any claim or recourse
against Seller or its directors, officers, managers,



--------------------------------------------------------------------------------




employees, Affiliates, controlling persons or representatives with respect to
such breach, if Buyer or any representative of Buyer had, at the Closing,
knowledge of such breach.
(d)    For all purposes of this Article XII and Article XIV, "Losses" shall be
net of (i) any insurance or other recoveries actually paid to the indemnified
party or its Affiliates net of any premiums or deductibles in connection with
the facts giving rise to the right of indemnification and (ii) any Tax Benefit
actually realized by such indemnified party or its Affiliates arising in
connection with the accrual, incurrence or payment of any such Losses
(including, without limitation, the net present value of any Tax Benefit arising
in subsequent taxable years).
(e)    Buyer and Seller shall cooperate with each other with respect to
resolving any claim, liability or Loss subject to indemnification hereunder,
including by making commercially reasonably efforts to (i) mitigate or resolve
any such claim, liability or Loss and (ii) obtain any insurance proceeds or
proceeds from other sources of indemnification available to such party in
respect of the Losses which form the basis of an indemnification claim
hereunder. In the event that Buyer or Seller shall fail to make such
commercially reasonably efforts to mitigate or resolve any such claim, liability
or Loss, then notwithstanding anything else to the contrary contained herein,
the other party shall not be required to indemnify any Person for any claim,
liability or Loss that could reasonably be expected to have been avoided if
Buyer or Seller, as the case may be, had made such efforts.
Section 12.4    Indemnification Procedures - Third Party Claims.
(a)    The rights and obligations of a party claiming a right of indemnification
under any indemnity provided in this Agreement (each an "Indemnitee") from a
party to this Agreement (each an "Indemnitor") in any way relating to a third
party claim shall be governed by the following provisions of this Section 12.4:
(i)    The Indemnitee shall give prompt written notice to the Indemnitor of the
commencement of any claim, action, suit or proceeding, or any threat thereof, or
any state of facts which Indemnitee determines will give rise to a claim by the
Indemnitee against the Indemnitor based on the indemnity agreements contained in
this Agreement setting forth, in reasonable detail, the nature and basis of the
claim and the amount thereof, to the extent known, and any other relevant
information in the possession of the Indemnitee (a "Notice of Claim"). The
Notice of Claim shall be accompanied by any relevant documents in the possession
of the Indemnitee relating to the claim (such as copies of any summons,
complaint or pleading which may have been served and, or any written demand or
document evidencing the same). No failure to give a Notice of Claim shall
affect, limit or reduce the indemnification obligations of an Indemnitor
hereunder, except to the extent such failure actually prejudices (in such event
solely to the extent) of such prejudices, such Indemnitor's ability to
successfully to defend the claim, action, suit or proceeding giving rise to the
indemnification claim.
(ii)    In the event that an Indemnitee furnishes an Indemnitor with a Notice of
Claim, then upon the written acknowledgment by the Indemnitor given to the
Indemnitee within 30 days of receipt of the Notice of Claim, stating that the
Indemnitor is undertaking and will prosecute the defense of the claim under such
indemnity agreements and confirming that based on the



--------------------------------------------------------------------------------




information available as between the Indemnitor and the Indemnitee, the claim
covered by the Notice of Claim is subject to this Article XII and that the
Indemnitor will be able to pay the full amount of potential liability in
connection with any such claim (including, without limitation, any claim,
action, suit or proceeding and all proceedings on appeal or other review which
counsel for the Indemnitee may reasonably consider appropriate) (an
"Indemnification Acknowledgment"), then the claim covered by the Notice of Claim
may be defended by the Indemnitor, at the sole cost and expense of the
Indemnitor; provided, however, that the Indemnitee is authorized to file any
motion, answer or other pleading that may be reasonably necessary or appropriate
to protect its interests during such 30-day period. The delivery of an
Indemnification Acknowledgment shall not preclude Indemnitor's subsequent right
to deny indemnification and Indemnitor's right to reimbursement of all costs of
any nature incurred, if it is ultimately determined that such claim was not
indemnifiable by Indemnitor. However, in the event the Indemnitor does not
furnish an Indemnification Acknowledgment to the Indemnitee or does not offer
reasonable assurances to the Indemnitee as to Indemnitor's financial capacity to
satisfy any Judgment or final settlement, the Indemnitee may, upon written
notice to the Indemnitor, assume the defense (with legal counsel chosen by the
Indemnitee) and dispose of the claim, at the sole cost and expense of the
Indemnitor to the extent that the Indemnitor is ultimately responsible hereunder
to indemnify the Indemnitee with respect to such claim. Notwithstanding receipt
of an Indemnification Acknowledgment, the Indemnitee shall have the right to
employ its own counsel in respect of any such claim, action, suit or proceeding,
but the fees and expenses of such counsel shall be at the Indemnitee's own cost
and expense, unless the employment of such counsel and the payment of such fees
and expenses shall have been specifically authorized by the Indemnitor in
connection with the defense of such claim, action, suit or proceeding.
(iii)    The Indemnitee or the Indemnitor, as the case may be, who is
controlling the defense of the claim, action, suit or proceeding, shall keep the
other fully informed of such claim, action, suit or proceeding at all stages
thereof, whether or not such party is represented by counsel. The parties hereto
agree to render to each other such assistance as they may reasonably require of
each other in order to ensure the proper and adequate defense of any such claim,
action, suit or proceeding. Subject to the Indemnitor furnishing the Indemnitee
with an Indemnification Acknowledgment in accordance with Section 12.4(a)(ii),
the Indemnitee shall cooperate with the Indemnitor and provide such assistance,
at the sole cost and expense of the Indemnitor, as the Indemnitor may reasonably
request in connection with the defense of any such claim, action, suit or
proceeding, including, but not limited to, providing the Indemnitor with access
to and use of all relevant corporate records and making available its officers
and employees for depositions, pre-trial discovery and as witnesses at trial, if
required. In requesting any such cooperation, the Indemnitor shall have due
regard for, and attempt not to be disruptive of, the business and day-to-day
operations of the Indemnitee and shall follow the requests of the Indemnitee
regarding any documents or instruments which the Indemnitee believes should be
given confidential treatment.
(b)    Neither party shall make or enter into any settlement of any claim,
action, suit or proceeding which one party has undertaken to defend, without the
other party's prior written consent (which consent shall not be unreasonably
withheld or delayed), unless there is no obligation, directly or indirectly, on
the part of such other party to contribute to any portion of the payment for any
of the Losses, such other party receives a general and unconditional release
with respect to the



--------------------------------------------------------------------------------




claim (in form, substance and scope reasonably acceptable to such other party),
there is no finding or admission of any violation of Law by, or effect on any
other claim that may be made against such other party and, in the reasonable
judgment of such other party, the relief granted in connection therewith is not
likely to have a Material Adverse Effect on such other party or its reputation
or prospects.
(c)    Any claim for indemnification that may be made under more than one
subsection under Section 12.1 may be made under the subsection that the claiming
party may elect in its sole discretion, notwithstanding that such claim may be
made under more than one subsection.
(d)    For purposes of this Agreement, any claim shall be deemed to have been
finally determined if (i) agreed to by Buyer and Seller, (ii) determined by a
final court order or (iii) determined by a binding arbitration award.
Section 12.5    Indemnification Procedures - Other Claims, Indemnification
Generally.
(a)    A claim for indemnification for any matter not relating to a third party
claim may be asserted by giving reasonable notice directly by the Indemnitee to
the Indemnitor. The Indemnitee shall afford the Indemnitor access to all
relevant corporate records and other information in its possession relating
thereto.
(b)    If any party becomes obligated to indemnify another party with respect to
any claim for indemnification hereunder and the amount of liability with respect
thereto shall have been finally determined in accordance with Section 12.4(d),
the indemnifying party shall, subject to the provisions of Section 12.3, pay
such amount to the indemnified party in immediately available funds (or, in the
case of Seller, authorize the release from the Holdback) within ten (10) days
following written demand by the indemnified party. The indemnifying party shall
not be obligated to pay any amount or authorize any release from the Holdback,
as applicable, under this Section 12.5(b) until such final determination.
Section 12.6    Assignment of Claims.
(a)    If any Buyer Indemnified Party receives any payment from Seller in
respect of any Losses pursuant to Section 12.1 and Buyer Indemnified Party could
have recovered all or a part of such Losses from a third party (a "Potential
Contributor") based on the underlying claim asserted against Seller, Buyer
Indemnified Party shall assign, on a non-recourse basis and without any
representation or warranty, such of its rights to proceed against the Potential
Contributor as are necessary to permit Seller to recover from the Potential
Contributor the amount of such payment.
(b)    If any such assignment would afford the Potential Contributor any defense
to the payment of the same, such assignment shall not take place and Buyer
Indemnified Party will, at Seller's direction and expense, take all reasonable
actions to seek to recover such claim from such Potential Contributor.



--------------------------------------------------------------------------------




(c)    Any payment received in respect of such claim against the Potential
Contributor (whether by Seller or the relevant Buyer Indemnified Party as
provided in the immediately preceding sentence) shall be distributed:
(i)    first, to Buyer Indemnified Party in the amount of any deductible or
similar amount required to be paid by Buyer Indemnified Party prior to Seller
being required to make any payment to Buyer Indemnified Party plus, in the case
of any claim by a Buyer Indemnified Party as provided in the immediately
preceding sentence, the costs and expenses incurred in investigating,
prosecuting, defending or otherwise addressing such claim;
(ii)    second, to Seller in an amount equal to the aggregate payments made by
Seller to Buyer Indemnified Party, in respect of such claim, plus the costs and
expenses incurred in investigating, prosecuting, defending or otherwise
addressing such claim; and
(iii)    the balance, if any, to Buyer Indemnified Party.
Section 12.7    Indemnification as Sole Remedy. If the Closing has occurred, the
sole and exclusive remedy available to a party in the event of a breach by the
other party to this Agreement of any representation, warranty, covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for in this Agreement, which
indemnifications shall survive the Closing as provided in this Agreement.
Subject to the limitations set forth in this Article XII and elsewhere in this
Agreement, from and after the Closing Date, the Buyer Indemnified Parties shall
be indemnified from and against any Losses that the Buyer Indemnified Parties
actually incur as a direct result of any breach of any representation, warranty,
covenant or other provision of this Agreement or any Closing Document solely to
the extent of the amount then available under the Holdback (other than with
respect to the Excluded Matters).
Section 12.8    Purchase Price Adjustment. Any indemnity payment made under this
Agreement shall be treated as an adjustment to the Purchase Price for all
federal, state, local and foreign Tax purposes.


ARTICLE XIII
TERMINATION
Section 13.1    Termination     This Agreement may be terminated at any time
prior to the Closing:
(a)    by the written mutual consent of Seller and Buyer;
(b)    by written notice by Seller or Buyer, if 90 days shall have passed after
the date that any court of competent jurisdiction or any other Governmental
Agency shall have issued a judgment or taken any other action restraining,
enjoining or otherwise prohibiting the Closing of Transaction and such judgment
or other action restraining, enjoining or otherwise prohibiting the Closing of
the Transaction shall still be in effect;



--------------------------------------------------------------------------------




(c)    by written notice at any time after March 31, 2015 (the "Outside Date"),
by either Buyer or Seller if the Closing has not occurred by such date;
provided, however, that (i) the party providing such notice is not then in
breach in any material respect of any of its representations, warranties,
covenants or agreements contained in this Agreement and (ii) the right to
terminate this Agreement pursuant to this Section 13.1(c) shall not be available
to any party hereto whose intentional failure to fulfill any material obligation
under this Agreement has been the principal cause of or resulting in the failure
of the Closing to occur on or prior to the Outside Date;
(d)    by Seller by written notice to Buyer if:
(i)    Seller is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 6.1(a) or Section 6.1(b) and such breach, inaccuracy or failure has
not been cured by Buyer within thirty (30) days of Buyer's receipt of written
notice of such breach from Seller; or
(ii)    any of the conditions set forth in Section 6.1 shall not have been, or
if it becomes apparent that any of such conditions will not be, fulfilled by the
Outside Date, unless such failure shall be due to the failure of Seller to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing.
(e)    by Buyer by written notice to Seller if:
(i)    Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 6.2(a) or Section 6.2(b) and such breach, inaccuracy or failure has
not been cured by Seller within thirty (30) of Seller's receipt of written
notice of such breach from Buyer; or
(ii)    any of the conditions set forth in Section 6.2 shall not have been, or
if it becomes apparent that any of such conditions will not be, fulfilled by the
Outside Date, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing.
(f)    by Buyer pursuant to Section 10.2(b).
(g)    [Intentionally Omitted].
(h)    by Seller pursuant to Section 2.3(d) if Buyer fails to deposit the
Deposit.
(i)    In the event this Agreement is terminated pursuant to Section 13.1, this
Agreement shall be null and void and of no further force or effect and neither
party shall have any rights or obligations against or to the other except (i)
for those provisions hereof which by their terms expressly survive the
termination of this Agreement and (ii) as set forth in Section 13.2.



--------------------------------------------------------------------------------




Section 13.2    Payment of Deposit.
(a)    In the event this Agreement is terminated pursuant to Section 13.1(a),
Section 13.1(b), Section 13.1(c) (provided that Buyer elects to terminate
pursuant to Section 13.1(c) and Buyer is not then in breach in any material
respect of any of its representations, warranties, covenants or agreements
contained in this Agreement and Buyer's intentional failure to fulfill any
material obligation under this Agreement is not the principal cause of or
resulting in the failure of the Closing to occur on or prior to the Outside
Closing Date), Section 13.1(e) (unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing),
or Section 13.1(f), the Deposit Escrow Agent shall immediately disburse the
Deposit to Buyer, and upon such disbursement, Seller and Buyer shall have no
further obligations under this Agreement, except those which expressly survive
such termination. Buyer and Seller hereby acknowledge and agree that it would be
impractical and/or extremely difficult to fix or establish the actual damage
sustained by Buyer as a result of such default by Seller, and agree that the
return of the Deposit is a reasonable approximation thereof. In the event of a
termination as set forth in this Section 13.2(a) as a result of any default by
Seller, the Deposit shall constitute and be deemed to be the agreed and
liquidated damages of Buyer, and shall be paid by the Deposit Escrow Agent to
Buyer as Buyer's sole and exclusive remedy hereunder. The payment of the Deposit
as liquidated damages is not intended to be a forfeiture or penalty, but is
intended to constitute liquidated damages to Buyer.
SELLER'S INITIALS:    BUYER'S INITIALS:


_____SSS____________________    ____DRA_______________________
(g)    As an alternative to terminating this Agreement as a result of a material
breach or default by Seller in the performance of its obligations hereunder and
receiving payment of the Deposit pursuant to Section 13.2(a) as a result of a
material breach or default by Seller, Buyer shall be entitled to the remedy of
specific performance of Seller's obligation to close on the sale of the
Transferred Shares pursuant to this Agreement (but, in the event specific
performance is obtained, Buyer may not seek payment of the Deposit).
SELLER'S INITIALS:    BUYER'S INITIALS:


____SSS_____________________    ____DRA_______________________
(h)    In the event this Agreement is terminated by Seller pursuant to Section
13.1(c) (provided Seller is not then in breach in any material respect of any of
its representations, warranties, covenants or agreements contained in this
Agreement and Seller's intentional failure to fulfill any material obligation
under this Agreement is not the principal cause of or resulting in the failure
of the Closing to occur on or prior to the Outside Closing Date), Section
13.1(d) (unless such failure shall be due to the failure of Seller to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing) or Section 13.1 (h), the
Deposit Escrow Agent shall immediately disburse the Deposit to Seller, and upon
such disbursement Seller and Buyer shall have no further obligations under this
Agreement, except those which expressly survive such termination. Buyer and
Seller hereby acknowledge and



--------------------------------------------------------------------------------




agree that it would be impractical and/or extremely difficult to fix or
establish the actual damage sustained by Seller as a result of such termination
of this Agreement pursuant to any Section, and agree that being paid the Deposit
is a reasonable approximation thereof. Accordingly, in the event of such
termination as set forth in this Section 13.2(c) as a result of Buyer's default,
the Deposit shall constitute and be deemed to be the agreed and liquidated
damages of Seller, and shall be paid by the Deposit Escrow Agent to Seller as
Seller's sole and exclusive remedy hereunder. The payment of the Deposit as
liquidated damages is not intended to be a forfeiture or penalty, but is
intended to constitute liquidated damages to Seller.
SELLER'S INITIALS:    BUYER'S INITIALS:


___SSS_______________________    ____DRA_______________________


ARTICLE XIV
TAX MATTERS
Section 14.1    Indemnification Obligations with Respect to Income Taxes
(a)    Subject to the provisions of Section 12.3, Section 12.7, Section 14.4 and
Section 14.5, Seller shall indemnify, defend and hold harmless the Buyer
Indemnified Parties from and against all Income Taxes of the Companies that are
due with respect to:
(i)    Any Tax period ending before January 1, 2015;
(ii)    Income Taxes that are due with respect to any breach of the
representations and warranties in Section 3.1(d); and
(iii)    Income Taxes that are due for the period commencing on January 1, 2015
and ending as of the Closing by the Trust.
(b)    Buyer shall indemnify, defend and hold harmless each Seller Indemnified
Party from and against all Income Taxes of the Companies that are due with
respect to:
(i)    Income Taxes attributable to the portion of the Straddle Period beginning
after the Closing Date, as determined in accordance with Section 14.2(c) but
only to the extent that such Income Taxes are not incurred as a result of a
breach by Seller of the representations and warranties in Section 3.1(d); and
(ii)    any Income Taxes to Seller arising from or relating to Buyer's breach of
its obligations set forth in Section 5.6.



--------------------------------------------------------------------------------




Section 14.2    Indemnification Obligations With Respect to Taxes (other than
Income Taxes).
(a)    Subject to the provisions of Section 12.3, Section 12.7, Section 14.4 and
Section 14.5 and excluding any Taxes for which Buyer receives a credit pursuant
to an adjustment made under Article XI hereof, Seller shall indemnify, defend
and hold harmless the Buyer Indemnified Parties from and against all Taxes
(other than Income Taxes) of the Companies that are due with respect to:
(i)    Pre-Closing Tax Periods; or
(ii)    Taxes (other than Income Taxes) that are due with respect to any breach
of the representations and warranties in Section 3.1(d) (collectively, the "Tax
Representations");
(b)    Buyer shall indemnify, defend and hold harmless each Seller Indemnified
Party from and against all Taxes (other than Income Taxes) of the Companies that
are due with respect to Post-Closing Tax Periods (except for Taxes attributable
to a breach of the Tax Representations); and
(c)    For purposes of this Article XIV, whenever it is necessary to determine
the liability for Taxes of the Companies for a Straddle Period, the
determination of the such Taxes for the portion of the Straddle Period ending
before, and the portion of the Straddle Period beginning after the Closing Date
shall be determined by assuming that the Straddle Period consists of two taxable
years or periods, one of which ends at the Cut-Off Time, and items of income,
gain, deduction, loss or credit, and state and local apportionment factors of
the Companies for the Straddle Period shall be allocated between such two
taxable years or periods on a "closing of the books basis" by assuming that the
books of the Companies, as applicable, are closed at the Cut-Off Time; provided,
however, (i) exemptions, allowances or deductions that are calculated on an
annual basis, such as the deduction for depreciation; (ii) periodic taxes, such
as real and personal property taxes, shall be apportioned ratably between such
periods on a daily basis and (iii) the Trust shall be deemed to be eligible for
a dividends paid deduction in an amount to cause the Trust to have no taxable
income.
Section 14.3    Tax Returns and Payment Responsibility.
(a)    (i)    At Seller's expense, Seller will be responsible for and will cause
to be prepared and duly filed when due all Tax Returns with respect to the
Companies for all taxable periods ending on or before the Closing Date.
(ii)    All Tax Returns that are to be prepared and filed by Seller pursuant to
this Section 14.3(a) shall be submitted to Buyer not later than 30 days prior to
the due date for filing of such Tax Returns (or, if such due date is within 45
days following the Closing Date, as promptly as practicable following the
Closing Date).
(iii)    Buyer shall have the right to review such Tax Returns and all work
papers and procedures used to prepare them, and Buyer shall have the right to
access any other



--------------------------------------------------------------------------------




information of or controlled by Seller relating to such Tax Returns. If Buyer,
within 10 days after delivery of any such Tax Return, notifies Seller that it
objects to any item in such Tax Return, the parties shall attempt in good faith
to resolve the dispute and, if they are unable to do so, any disputed item shall
be resolved (within a reasonable time, taking into account the deadline for
filing such Tax Return) by an internationally recognized independent accounting
firm chosen by both Buyer and Seller. Upon resolution of all disputed items, the
relevant Tax Return shall be filed on that basis.
(iv)    The costs, fees and expenses of such accounting firm shall be borne
equally by Buyer and Seller, and the accounting firm's determination shall be
binding on the parties for purposes of filing such Tax Returns.
(b)    (i)    At Buyer's expense, Buyer will be responsible for and will cause
to be prepared and duly filed when due all Tax Returns with respect to the
Companies for all taxable periods that include, but do not end on, the Closing
Date and all taxable periods commencing on or after the Closing Date.
(ii)    All Tax Returns that are to be prepared and filed by Buyer pursuant to
this Section 14.3(b) and that relate to Taxes for which Seller (or their direct
or indirect owners) are potentially liable under this Article XIV shall be
submitted to Seller not later than 30 days prior to the due date for filing of
such Tax Returns (or, if such due date is within 45 days following the Closing
Date, as promptly as practicable following the Closing Date).
(iii)    Seller shall have the right to review such Tax Returns and all
reasonably requested work papers and procedures used to prepare them, and Seller
shall have the right to access any other information of or controlled by Buyer
relating to such Tax Returns that reasonably is necessary for Seller to perform
such review. If Seller, within 10 days after delivery of any such Tax Return,
notifies Buyer that it objects to any item in such Tax Return, the parties shall
attempt in good faith to resolve the dispute and, if they are unable to do so,
any disputed item shall be resolved (within a reasonable time, taking into
account the deadline for filing such Tax Return) by an internationally
recognized independent accounting firm chosen by both Buyer and Seller. Upon
resolution of all disputed items, the relevant Tax Return shall be filed on that
basis.
(iv)    The costs, fees and expenses of such accounting firm shall be borne
equally by Buyer and Seller, and the accounting firm's determination shall be
binding on the parties hereto for purposes of filing such Tax Returns.
(c)    Buyer shall not (and shall not cause or permit the Companies to) amend,
refile or otherwise modify (or grant an extension of any statute of limitation
with respect to) any Tax Return relating in whole or in part to the Companies
with respect to any Pre‑Closing Tax Period without the prior written consent of
Seller, which shall not be unreasonably withheld.
Section 14.4    Contest Provisions.
(a)    In the event (i) Seller or its Affiliates or (ii) Buyer or its Affiliates
receives notice of any pending or threatened Tax audit or assessment or other
dispute concerning Taxes with respect to which the other party may incur
liability under this Article XIV, the party in receipt of



--------------------------------------------------------------------------------




such notice promptly shall notify the other party of such matter in writing,
provided that failure of a party to comply with this provision shall not affect
any party's right to indemnification hereunder unless such failure materially
adversely affects the ability of the party that did not receive notice to
challenge such Tax audits or assessments.
(b)    To the extent Seller is financially responsible under the terms of this
Agreement for any Taxes payable, Seller shall have the right to control in any
Tax audit or administrative or court proceeding relating to any Tax for any
taxable period ending on or before the Closing Date, and to employ counsel of
its choice, subject to Buyer’s reasonable approval, at Seller's expense.
(c)    Buyer shall have the sole right to represent the interests of the
Companies in any Tax audit or administrative or court proceeding relating to
Taxes with respect to taxable periods including (but not ending on) or beginning
after the Closing Date and to employ counsel of its choice at Buyer's expense.
Notwithstanding the foregoing, Buyer shall not be entitled to settle, either
administratively or after the commencement of litigation, any claim regarding
Taxes that adversely would affect the liability of Seller for any Tax for any
Pre‑Closing Tax Period or create an indemnity obligation on the part of Seller,
without the prior consent of Seller, which consent shall not be unreasonably
conditioned, withheld or delayed; provided, however such consent shall not be
required to the extent that Buyer indemnifies Seller against the effects of such
settlement.
(d)    In addition to Seller's consent rights under Section 14.4(c) above, in
connection with any audit or administrative or court proceeding concerning
income tax liability for which Seller is obligated to indemnify Buyer under
Section 14.1(a), Seller shall have the right to participate in the
representation and defense of the Companies with respect to such audit or
proceeding, including without limitation receiving copies of all communications,
participating in meetings and settlement discussions, choice of legal counsel,
making of settlement offers and decisions and directing of counsel relating to
such audit or proceeding.
Section 14.5    Assistance and Cooperation. After the Closing Date, Seller, on
the one hand, and Buyer, on the other hand, shall (and shall cause their
respective Affiliates to):
(a)    assist the other party in preparing and filing any Tax Return or report
that such other party is responsible for preparing and filing in accordance with
this Article XIV;
(b)    cooperate fully in preparing for any audit of, or dispute with taxing
authorities regarding, any Tax Return relating to taxable periods for which the
other may have a liability under this Article XIV;
(c)    make available to the other and to any Taxing Authority as reasonably
requested all information, records, and documents relating to Taxes;
(d)    provide timely notice to the other in writing of any pending or
threatened Tax audit or assessment for taxable periods for which the other may
have a liability under this Article XIV; and



--------------------------------------------------------------------------------




(e)    furnish the other with copies of all correspondence received from any
Taxing Authority in connection with any Tax audit or information request with
respect to any such taxable period described in this Section 14.5.
Section 14.6    Retention of Records. After the Closing Date, Seller and Buyer
will, and Buyer shall cause each of the Trust and the Companies to, preserve all
information, records or documents relating to liabilities for Taxes of the Trust
and the Companies until six months after the expiration of any applicable
statute of limitations (including extensions thereof) with respect to the
assessment of such Taxes; provided, however, none of Seller or Buyer shall (and
Buyer shall cause the Companies not to) dispose of any of the foregoing items
without first offering such items to the other party.
ARTICLE XV
MISCELLANEOUS
Section 15.1    No Solicitation. Unless this Agreement shall have been
terminated in accordance with its terms, Seller and Buyer shall not, directly or
indirectly through any officer, director, employee, agent, affiliate or
otherwise, enter into any agreement, agreement in principle or other commitment
(whether or not legally binding) relating to a Competing Transaction or solicit,
initiate or encourage the submission of any proposal or offer from any person or
entity relating to any Competing Transaction, nor participate in any discussions
or negotiations regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt by any other Person to effect a
Competing Transaction. Seller and its Affiliates shall immediately cease any and
all contacts, discussions and negotiations with third parties regarding any
Competing Transaction.
Section 15.2    Brokers.
(a)    Except as set forth on Schedule 15.2, Seller represents and warrants to
Buyer that Seller and the Companies have not dealt with any broker, salesman,
finder or consultant with respect to this Agreement or the transactions
contemplated hereby. Seller, severally and not jointly, and in each case, solely
with respect to itself, the Resort, and Seller's Companies, agrees to indemnify,
protect, defend and hold Buyer harmless from and against all claims, losses,
damages, liabilities, costs, expenses (including reasonable attorneys' fees and
disbursements) and charges relating to any broker, salesman, finder or
consultant of Seller or the Companies with respect to this Agreement or
otherwise resulting from Seller's breach of the foregoing representation in this
Section 15.2(a).
(b)    Buyer represents and warrants to Seller that it has dealt with no broker,
salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Buyer agrees to indemnify, protect, defend and
hold Seller harmless from and against all claims, losses, damages, liabilities,
costs, expenses (including reasonable attorneys' fees and disbursements) and
charges resulting from Buyer's breach of the foregoing representations in this
Section 15.2(b).
Section 15.3    Confidentiality; Publicity; IRS Reporting Requirements.



--------------------------------------------------------------------------------




(a)    If the transactions contemplated by this Agreement are not consummated
(and in any event prior to the Closing Date), Buyer will maintain the
confidentiality of all "Confidential Information" (as defined in the
Confidentiality Agreement) in accordance with the terms of the Confidentiality
Agreement, and Buyer will otherwise comply with the terms of the Confidentiality
Agreement. The provisions of this Section 15.3(a) will not apply to any
information, documents or materials which are in the public domain other than by
reason of a breach of this Section 15.3(a).
(b)    The terms and conditions of this Agreement and the negotiations in
respect hereof (including the identity of Buyer and its Affiliates) are
confidential and are not to be disclosed to anyone other than the parties hereto
and their accountants, legal counsel, Buyer’s potential management company and
other agents and representatives who need to know such information in connection
with the proposed Transaction and, in the case of Buyer, to potential lenders or
their respective representatives ("Funding Sources"), each of whom shall be
obligated to maintain the confidentiality of such information as a condition to
being provided such information, and as reasonably necessary in making such
applications, filings and other submissions which may be required or reasonably
necessary in order to obtain all approvals, consents, authorizations, releases
and waivers as may be required under this Agreement. Additionally, each party
shall hold, and shall cause its employees and agents, and in the case of Buyer
and Funding Sources, to hold, in strict confidence all information concerning
the other parties or their Affiliates furnished to it by such other Persons, all
in accordance with the Confidentiality Agreement, as if originally a party
thereto who was required to keep information confidential. No press release or
other public announcement concerning this Agreement or the transactions
contemplated hereby shall be made without advance approval thereof by Seller,
provided that if Buyer or its Affiliates are required by law to make any
disclosure concerning such matters, Buyer shall discuss in good faith with
Seller the form and content of such disclosure prior to its release (but such
release shall not require the prior approval of Seller). Buyer and Seller agree
that in no event shall any public disclosure shall be made prior to Buyer making
the Deposit, and following Buyer's deposit of the Deposit, such disclosure shall
be made subject to this Section 15.3(b).
(c)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the Transaction, including, but not limited to,
any requirements set forth in proposed Income Tax Regulation Section 1.6045-4
and any final or successor version thereof (collectively, the "IRS Reporting
Requirements"), Seller and Buyer hereby designate and appoint the Deposit Escrow
Agent to act as the "Reporting Person" (as that term is defined in the IRS
Reporting Requirements) to be responsible for complying with any IRS Reporting
Requirements. The Deposit Escrow Agent hereby acknowledges and accepts such
designation and appointment and agrees to fully comply with any IRS Reporting
Requirements that are or may become applicable as a result of or in connection
with the Transaction. Without limiting the responsibility and obligations of the
Deposit Escrow Agent as the Reporting Person, Seller and Buyer hereby agree to
comply with any provisions of the IRS Reporting Requirements that are not
identified therein as the responsibility of the Reporting Person, including, but
not limited to, the requirement that Seller and Buyer each retain an original
counterpart of this Agreement for at least four (4) years following the calendar
year of the Closing.



--------------------------------------------------------------------------------




Section 15.4    Escrow Provisions.
(a)    The Deposit Escrow Agent shall hold the Deposits in escrow in an
interest-bearing bank account at a federally insured banking institution (the
"Deposit Escrow Account").
(b)    The Deposit Escrow Agent shall hold the Deposits in escrow in the Deposit
Escrow Account until the Closing or sooner termination of this Agreement and
shall hold or apply such proceeds in strict accordance with the terms of this
Agreement. At the Closing, the Deposits shall be credited against the Purchase
Price to be paid at the Closing. In the event of a termination of this Agreement
and either party makes a written demand upon the Deposit Escrow Agent for the
release of the Deposit, the Deposit Escrow Agent shall, within twenty-four (24)
hours give written notice to the other party of such demand. If the Deposit
Escrow Agent does not receive a written objection within five (5) Business Days
after the giving of such notice, the Deposit Escrow Agent is hereby authorized
to make such payment to the party demanding the Deposit. If the Deposit Escrow
Agent does receive such written objection within such five (5) Business Day
period or if for any other reason the Deposit Escrow Agent in good faith shall
elect not to make such payment, the Deposit Escrow Agent shall continue to hold
such amount until otherwise directed by joint written instructions from Buyer
and Seller or a final judgment of a court of competent jurisdiction.
(c)    The parties acknowledge that the Deposit Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Deposit
Escrow Agent shall not be deemed to be the agent of either of the parties, and
the Deposit Escrow Agent shall not be liable to either of the parties for any
act or omission on its part, other than for its gross negligence or willful
misconduct. Seller and Buyer shall jointly and severally indemnify and hold the
Deposit Escrow Agent harmless from and against all costs, claims and expenses,
including attorneys' fees and disbursements, incurred in connection with the
performance of the Deposit Escrow Agent's duties hereunder.
(d)    By signing this Agreement, the Deposit Escrow Agent has acknowledged its
agreement to this Section 15.4 as well as the other provisions hereof with
respect to Deposit Escrow Agent's duties and responsibilities by signing this
Agreement in the place indicated following the signatures of Seller and Buyer.
(e)    The Deposit Escrow Agent shall deliver an Insured Closing Protection
Letter for Buyer's benefit, upon receipt of Buyer's funds (deposit or
otherwise).
Section 15.5    Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.
Section 15.6    Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by any party; provided that this Agreement may be
assigned by Buyer without



--------------------------------------------------------------------------------




the consent of Seller (i) to one or more Affiliates of Buyer (each, an
"Affiliate Buyer"), (ii) as security to any lender providing financing to Buyer
or an Affiliate Buyer, or (iii) in connection with a sale of all or
substantially all of the Resort (but only after Buyer or a permitted subsidiary
or Affiliate has closed on the acquisition of the Transferred Shares). In the
event of an assignment of this Agreement or transfer of the Transferred Shares
to any Affiliate Buyer, Buyer shall provide Seller with a fully executed and
enforceable assignment and assumption of this Agreement prior to Closing
pursuant to which Buyer will continue to remain liable under this Agreement for
the financial performance of the assignee notwithstanding any such assignment or
designation.
Section 15.7    Further Assurances. From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.
Section 15.8    Notices. Any and all notices or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be deemed to have been duly given or made for
all purposes (i) upon delivery by hand delivery, (ii) one Business Day following
deposit with a nationally recognized overnight courier for next Business Day
delivery, or (iii) when sent (if sent on a Business Day during business hours or
otherwise on the next Business Day) by telephone facsimile transmission (with
prompt oral confirmation of receipt), as follows:
(a)    To Seller:
c/o KSL Capital Partners
100 Fillmore Street, Suite 600
Denver, CO 80206
Attention: Steven Siegel
Phone: (720) 284-6400
Facsimile: (720) 284-6401
with a copy to:
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, CO 80202
Attention: Christopher D. Reiss
Phone: (303) 223-1100
Facsimile: (303) 223-1111
(b)    To Buyer:
c/o Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway, Suite 410
Annapolis, MD 21401
Attention: D. Rick Adams



--------------------------------------------------------------------------------




Phone: (410) 972-4143
Facsimile: (410) 972-4180


with a copy to:
c/o Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway, Suite 410
Annapolis, MD 21401
Attention: Graham Wootten
Phone: (410) 972-4144
Facsimile: (410) 972-4180


or at such other address as such party may designate by ten (10) days advance
written notice to Seller and Buyer.
Section 15.9    Entire Agreement. This Agreement, along with the Exhibits and
Disclosure Schedules (defined below) hereto contains all of the terms agreed
upon between the parties hereto with respect to the subject matter hereof, and
all understandings and agreements heretofore had or made among the parties
hereto are merged in this Agreement which alone fully and completely expresses
the agreement of the parties hereto. Seller has delivered to Buyer (or has
caused the delivery to Buyer of) disclosure schedules arranged in numbered parts
corresponding to the section numbers in this Agreement (the "Disclosure
Schedules"). The information disclosed in any particular Disclosure Schedule
shall be deemed to relate to and to qualify only the particular representation
or warranty set forth in the corresponding numbered section in this Agreement;
provided, however, to the extent that an item in a schedule is relevant and
reasonably apparent on its face to apply to the disclosure required by any other
section of this Agreement, such item shall be deemed to be disclosed in the
schedule corresponding to such other section of these schedules whether or not
an explicit cross-reference appears.
Section 15.10    Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of Seller or Buyer
hereunder be waived, except by written agreement executed by the party or
parties to be charged.
Section 15.11    No Waiver. No waiver by either party of any failure or refusal
by the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.
Section 15.12    Governing Law; Venue. This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with, the internal
laws of the State of New York, without reference to the choice of law or
conflicts of law principles thereof. The parties hereby irrevocably (a) submit
themselves to the non-exclusive jurisdiction of the state and federal courts
sitting in Denver, Colorado and (b) waive the right and hereby agree not to
assert by way of motion, as a defense or otherwise in any action, suit or other
legal proceeding brought in any such court, any claim that it, is not subject to
the jurisdiction of such court, that such action, suit or proceeding is brought
in an inconvenient forum or that the venue of such action, suit or proceeding is
improper. Each party also irrevocably and unconditionally consent to the service
of any process, pleadings,



--------------------------------------------------------------------------------




notices or other papers in a manner permitted by the notice provisions of
Section 15.8. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
Section 15.13    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.
Section 15.14    Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.
Section 15.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 15.16    Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
Section 15.17    Title Liability. Buyer’s sole recourse for any defect in title
actually acquired by Buyer shall be to enforce Buyer’s rights under the Title
Policy, and Seller shall have no liability to Buyer based upon any defect in the
title actually held by Seller or any Company.
Section 15.18    Release. Except in the case of fraud and as provided in Article
XII, Buyer agrees (and, from and after the Closing, shall cause the Companies to
agree) that none of the current or former officers and directors of Seller, or
the Companies as of or prior to the Closing Date shall have any liability or
responsibility to Buyer or the Companies for (and Buyer hereby unconditionally
releases (and from and after the Closing shall cause the Companies to
unconditionally release) such officers and directors from) any obligations or
liability:
(a)    arising out of, or relating to, the organization, management, operation
or conduct of the businesses of the Companies relating to any matter,
occurrence, action or activity on or prior to the Closing Date;
(b)    relating to this Agreement and the transactions contemplated hereby;



--------------------------------------------------------------------------------




(c)    arising out of or due to any inaccuracy or breach of any representation
or warranty or the breach of any covenant, undertaking or other agreement
contained in this Agreement, the Schedules and Exhibits hereto or in any
certificate contemplated hereby and delivered in connection herewith; or
(d)    relating to any information (whether written or oral), documents or
materials furnished by or on behalf of Seller, or the Companies, except with
respect to Seller, as specifically provided in this Agreement.
Section 15.19    Waivers; Terminations. Recognizing that Brownstein Hyatt Farber
Schreck, LLP and Simpson Thacher & Bartlett LLP has acted as legal counsel to
Seller and certain of its Affiliates, and the Companies prior to the Closing,
and that each of Brownstein Hyatt Farber Schreck, LLP and Simpson Thacher &
Bartlett LLP intends to act as legal counsel to Seller and certain of their
respective Affiliates (which will no longer include the Companies) after the
Closing, each of Buyer, and the Companies hereby waives, on its own behalf and
agrees to cause its Affiliates to waive, any conflicts that may arise in
connection with each of Brownstein Hyatt Farber Schreck, LLP and Simpson Thacher
& Bartlett LLP representing Seller and/or any of Seller's Affiliates after the
Closing as such representation may relate to Buyer, or any of the Companies or
the transactions contemplated herein (including in respect of litigation). In
addition, all communications involving attorney-client confidences between
Seller, its Affiliates, the Companies, on the one hand, and Brownstein Hyatt
Farber Schreck, LLP and/or Simpson Thacher & Bartlett LLP, on the other hand, in
the course of the negotiation, documentation and consummation of the
transactions contemplated hereby shall be deemed to be attorney-client
confidences that belong solely to Seller and its respective Affiliates (and not
the Companies). Accordingly, Buyer agrees that the Companies not have access to
any such communications, or to the files of Brownstein Hyatt Farber Schreck, LLP
and Simpson Thacher & Bartlett LLP and relating to their engagement in
connection transaction contemplated by this Agreement, whether or not the
Closing shall have occurred. Without limiting the generality of the foregoing,
upon and after the Closing, (a) Seller and its Affiliates (and not the
Companies) shall be the sole holders of the attorney-client privilege with
respect to such engagement, and none of the Companies shall be a holder thereof,
(b) to the extent that files of Brownstein Hyatt Farber Schreck, LLP and Simpson
Thacher & Bartlett LLP in respect of such engagement constitute property of the
client, only Seller and its Affiliates (and not the Companies) shall hold such
property rights and (c) neither Brownstein Hyatt Farber Schreck, LLP nor Simpson
Thacher & Bartlett LLP shall have any duty whatsoever to reveal or disclose any
such attorney-client communications or files to any of the Companies by reason
of any attorney-client relationship between either of Brownstein Hyatt Farber
Schreck, LLP or Simpson Thacher & Bartlett LLP and the Companies or otherwise.
Section 15.20    Time of the Essence. Buyer and Seller acknowledge and agree
that time is of the essence in this Agreement.
* * * * *



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLER:
FILLMORE RYPS HOLDINGS, LLC,
a Delaware limited liability company
By: /s/ Steven S. Siegel    
Name: Steven S. Siegel    
Title: Chief Operating Officer    


BUYER:
CHSP MIAMI BEACH HOLDINGS LLC, a Delaware limited liability company
By: /s/ D. Rick Adams    
Name: D. Rick Adams
Title: Vice President










































[Signature Page to Share Purchase Agreement]

